Exhibit 10.21

 

--------------------------------------------------------------------------------

BLACKSTONE COMMUNICATIONS MANAGEMENT ASSOCIATES I L.L.C.

SECOND AMENDED & RESTATED LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF MAY 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I    DEFINITIONS   

1.1.

  Definitions    1

1.2.

  Terms Generally    9 ARTICLE II    GENERAL PROVISIONS   

2.1.

  Managing, Regular and Special Members    9

2.2.

  Formation; Name; Foreign Jurisdictions    9

2.3.

  Term    9

2.4.

  Purpose; Powers    9

2.5.

  Place of Business    10 ARTICLE III   

 

MANAGEMENT

  

3.1.

  Managing Member    11

3.2.

  Member Voting, etc.    11

3.3.

  Management    11

3.4.

  Responsibilities of Members    11

3.5.

  Exculpation and Indemnification    12 ARTICLE IV   

 

CAPITAL OF THE COMPANY

  

4.1.

  Capital Contributions by Members    13

4.2.

  Interest    19

4.3.

  Withdrawals of Capital    19 ARTICLE V   

 

PARTICIPATION IN PROFITS AND LOSSES

  

5.1.

  General Accounting Matters    19

5.2.

  Capital Accounts    21

5.3.

  Profit Sharing Percentages    21

5.4.

  Allocations of Net Income (Loss)    22

5.5.

  Liability of Members    23

5.6.

  Repurchase Rights, etc.    23

5.7.

  Distributions    23

5.8.

  Business Expenses    29

 

i



--------------------------------------------------------------------------------

ARTICLE VI   

 

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

  

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

 

  

6.1.

  Additional Members    29

6.2.

  Withdrawal of Members    30

6.3.

  Company Interests Not Transferable    31

6.4.

  Consequences upon Withdrawal of a Member    31

6.5.

  Satisfaction and Discharge of a Withdrawn Member’s Interest    31

6.6.

  Dissolution of the Company    35

6.7.

  Certain Tax Matters    35

6.8.

  Special Basis Adjustments    37 ARTICLE VII   

 

MISCELLANEOUS

  

7.1.

  Submission to Jurisdiction; Waiver of Jury Trial    37

7.2.

  Ownership and Use of the Company Name    38

7.3.

  Written Consent    38

7.4.

  Letter Agreements; Schedules    38

7.5.

  Governing Law; Separability of Provisions    39

7.6.

  Successors and Assigns    39

7.7.

  Confidentiality    39

7.8.

  Notices    39

7.9.

  Counterparts    39

7.10.

  Power of Attorney    39

7.11.

  Member’s Will    40

7.12.

  Cumulative Remedies    40

7.13.

  Legal Fees    40

7.14.

  Entire Agreement    40

 

ii



--------------------------------------------------------------------------------

BLACKSTONE COMMUNICATIONS MANAGEMENT ASSOCIATES I L.L.C.

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Blackstone
Communications Management Associates I L.L.C. (the “Company”), dated as of
May 31, 2007, by and among Blackstone Holdings III L.P., a Delaware limited
partnership (the “Managing Member” or “Holdings”), the other members of the
Company as provided on the signature pages hereto, and such other persons that
are admitted to the Company as members after the date hereof in accordance
herewith.

W I T N E S S E T H

WHEREAS, the Company was formed under the LLC Act (defined below) pursuant to a
certificate of formation filed in the office of the Secretary of State of the
State of Delaware on April 27, 2000;

WHEREAS, the original limited liability company agreement of the Company was
executed as of April 11, 2000 (the “Original Operating Agreement”);

WHEREAS, the Original Operating Agreement was amended and restated in its
entirety by the Amended and Restated Limited Liability Company Agreement, dated
as of June 27, 2000, of the Company (as amended to date, the “First Amended and
Restated Operating Agreement”); and

WHEREAS, the parties hereto now wish to amend and restate the First Amended and
Restated Operating Agreement in its entirety as of the date hereof and more
fully set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as further amended and restated from time to time.

“Alternative Vehicle” means any investment vehicle or structure formed pursuant
to paragraph 2.7 of the BCOM Partnership Agreement or any other “Alternative
Vehicle” (as defined in any other BCOM Agreements).

“Applicable Collateral Percentage” shall have the meaning with respect to any
Firm Collateral and any Special Firm Collateral, in each case, as set forth on
the books and records of the Company with respect thereto.

“BCOM” is the collective reference to Blackstone Communications Partners I L.P.,
a Delaware limited partnership, and any Alternative Vehicle relating thereto.

“BCOMCA” means Blackstone Communications Capital Associates I L.P., a Delaware
limited partnership and any other partnership or other entity with terms
substantially similar to the terms of that partnership and formed after the date
hereof in connection with the indirect participation by one or more partners
thereof who receive Carried Interest.

 

1



--------------------------------------------------------------------------------

“BCOM Agreements” is the collective reference to the BCOM Partnership Agreement
and the similar agreements of any Alternative Vehicles.

“BCOMCA Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of BCOMCA, dated as of June 27, 2000, as it may be amended
from time to time.

“BCOMCCP” means Blackstone Communications Capital Commitment Partners I L.P., a
Delaware limited partnership and a limited partner in BCOM.

“BCOM Investment” means the Company’s interest in a specific BCOM investment
pursuant to the BCOM Partnership Agreement in its capacity as the general
partner of BCOM, but does not include any direct investment by the Company on a
side-by-side basis in any BCOM investment.

“BCOM Investments” is the collective reference to the BCOM Investments.

“BCOM Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Blackstone Communications Partners I L.P., dated as of June 27,
2000, as it may be amended from time to time.

“BCP” means Blackstone Capital Partners L.P., a Delaware limited partnership,
and any investment vehicle established in accordance with the terms of
Blackstone Capital Partners L.P.’s partnership agreement to invest in lieu of
Blackstone Capital Partners L.P. on behalf of one or more of the partners
thereof.

“BCP II” means Blackstone Capital Partners II Merchant Banking Fund L.P., a
Delaware limited partnership formerly known as Blackstone Domestic Capital
Partners II L.P., Blackstone Offshore Capital Partners II L.P., a Cayman Islands
exempted limited partnership, and any investment vehicle established pursuant to
paragraph 2.7 of the respective partnership agreements of either of such
partnerships.

“BCP III” is the collective reference to BDCP III, BOCP III and any other
Parallel Fund.

“BDCP III” means Blackstone Capital Partners III Merchant Banking Fund L.P., a
Delaware limited partnership, and any Alternative Vehicle (as defined in
paragraph 2.7 of the BDCP III Partnership Agreement) relating thereto.

“BDCP III Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Blackstone Capital Partners III Merchant Banking Fund,
L.P., dated as of June 27, 1997, as it may be amended from time to time.

“BFCOMP” means Blackstone Family Communications Partnership I L.P., a Delaware
limited partnership.

“Blackstone Capital Commitment” has the meaning set forth in the BCOM
Partnership Agreement.

“Blackstone Co-Investment Rights” has the meaning set forth in the BCOM
Partnership Agreement.

 

2



--------------------------------------------------------------------------------

“BOCP III” means Blackstone Offshore Capital Partners III L.P., a Cayman Islands
exempted limited partnership, and any Alternative Vehicle (as defined in the
BOCP III Partnership Agreement or the BDCP III Partnership Agreement) related
thereto.

“BOCP III Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of BOCP III, dated June 27, 1997, as it may be amended from
time to time.

“Carried Interest” shall mean “Carried Interest Distributions” as defined in
(i) the BCOM Partnership Agreement, and (ii) any other carried interest
distribution to a Fund GP pursuant to any BCOM Agreement. In each case of
(i) and (ii) above, except as determined by the Managing Member, the amount
shall not be less any costs, fees and expenses of the Partnership with respect
thereto and less reasonable reserves for payment of costs, fees and expenses of
the Partnership that are anticipated with respect thereto (in each case which
the Managing Member may allocate amongst all or any portion of the Investments
as it determines in good faith is appropriate).

“Carried Interest Give Back Percentage” shall mean, for any Member or Withdrawn
Member, subject to Section 5.7(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from the Company or any Other Fund GPs in respect of Carried Interest by (B) the
aggregate amount of distributions made to all Members, Withdrawn Members or any
other person by the Company or any Other Fund GP in respect of Carried Interest.
For purposes of determining “Carried Interest Give Back Percentage” hereunder,
all Trust Amounts contributed to the Trust by the Company or any Other Fund GPs
on behalf of a Member or Withdrawn Member (but not the Trust Income thereon)
shall be deemed to have been initially distributed or paid to the Members and
Withdrawn Members as members of the Company or any of the Other Fund GPs.

“Carried Interest Sharing Percentage” means, with respect to each Investment,
the percentage interest of a Member in Carried Interest from such Investment set
forth in the books and records of the Company.

“Cause” means the occurrence or existence of any of the following with respect
to any Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing Member: (i) (w) any breach by any Member of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Member that are
established by the Managing Member, (y) such Member’s deliberate failure to
perform his or her duties to the Company, or (z) such Member’s committing to or
engaging in any conduct or behavior that is or may be harmful to the Company in
a material way as determined by the Managing Member; provided, that in the case
of any of the foregoing clauses (w), (x), (y) and (z), the Managing Member has
given such Member written notice (a “Notice of Breach”) within fifteen days
after the Managing Member becomes aware of such action and such Member fails to
cure such breach, failure to perform or conduct or behavior within fifteen days
after receipt of such Notice of Breach from the Managing Member (or such longer
period, not to exceed an additional fifteen days, as shall be reasonably
required for such cure, provided that such Member is diligently pursuing such
cure); (ii) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company; or (iii) conviction (on the basis of a
trial or by an accepted plea of guilty or nolo contendere) of a felony or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Member individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a

 

3



--------------------------------------------------------------------------------

material adverse effect on (A) such Member’s ability to function as a Member of
the Company, taking into account the services required of such Member and the
nature of the Company’s business, or (B) the business of the Company.

“Charitable Organization” means an organization described in Section 170(c) of
the Code (without regard to Section 170(c)(2)(A) thereof).

“Class A Interest” has the meaning set forth in Section 5.7(a).

“Class B Interest” has the meaning set forth in Section 5.7(a).

“Clawback Amount” shall mean the “Clawback Amount” as set forth in Article One
of the BCOM Partnership Agreement and any other clawback amount payable to the
limited partners of BCOM pursuant to any BCOM Agreement, as applicable.

“Clawback Provisions” shall mean paragraph 9.2.8 of the BCOM Partnership
Agreement and any other similar provisions in any other BCOM Agreement existing
heretofore or hereafter formed.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code shall mean, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Company and the Members
pursuant to which each Member undertakes certain obligations, including the
obligation to make capital commitments pursuant to Section 4.1 hereof. The
Commitment Agreements are hereby incorporated by reference as between the
Company and the relevant Member.

“Company” has the meaning set forth in the preamble hereto.

“Contingent” means subject to repurchase rights and/or other requirements.

“Deceased Member” shall mean any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal representative of such Deceased Member, as the case may be, that have
received such Deceased Member’s interest in the Company.

“Defaulting Party” has the meaning set forth in Section 5.7(d)(ii)(A).

“Default Interest Rate” shall mean the lower of (i) the sum of (a) the rate of
interest per annum publicly announced from time to time by The Chase Manhattan
Bank, a New York banking corporation, as its prime rate and (b) 5%, and (ii) the
highest rate of interest permitted under applicable law.

“Deficiency Contribution” has the meaning set forth in Section 5.7(d)(ii)(A).

“Disposable Investment” has the meaning set forth in Section 5.7(a).

“Estate Planning Vehicle” has the meaning set forth in Section 6.3.

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

 

4



--------------------------------------------------------------------------------

“Existing Member” shall mean any Member who is neither a Retaining Withdrawn
Member nor a Deceased Member.

“Firm Collateral” shall mean a Member’s or Withdrawn Member’s interest in one or
more partnerships or limited liability companies, in either case affiliated with
the Company, and certain other assets of such Member or Withdrawn Member, in
each case that has been pledged or made available to the Trustee(s) to satisfy
all or any portion of the Excess Holdback of such Member or Withdrawn Member as
more fully described on the books and records of the Company hereto; provided,
that for all purposes hereof (and any other agreement (i.e., the Trust
Agreement) that incorporates the meaning of the term “Firm Collateral” by
reference), references to “Firm Collateral” shall include “Special Firm
Collateral”, excluding references to “Firm Collateral” in Section 4.1(d)(v) and
Section 4.1(d)(viii) hereto.

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B)
with respect to Firm Collateral, and Section 4.1(d)(viii)(B) with respect to
Special Firm Collateral.

“Fiscal Year” shall mean a calendar year, or any other period chosen by the
Managing Member.

“GAAP” has the meaning specified in Section 5.1(b).

“Giveback Amount” shall mean the aggregate of the “Investment Related Giveback
Amount” and “Other Giveback Amount” as such terms are defined in the BCOM
Agreements.

“Giveback Provisions” shall mean paragraph 3.4.3 of the BCOM Partnership
Agreement and any other similar provisions in any other BCOM Agreement existing
heretofore or hereafter formed.

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

“Holdings” has the meaning set for in the preamble hereto.

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his person or his
property.

“Inflation Index” means (i) the GNP deflator, which is the fixed-weighted price
index representing the average change in the United States gross national
product as published in the Survey of Current Business by the National Income
and Wealth Division of the Bureau of Economic Analysis of the U.S. Department of
Commerce, or (ii) such other index measuring changes in economic prices in the
United States as shall be selected by the Managing Member.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

“Interest” means a limited liability company interest (as defined in § 18-101(8)
of the LLC Act) in the Company, including those that are held by a Retaining
Withdrawn Member.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the Members’
respective interests shall be established and accounted for on a basis separate
from the Company’s other businesses, activities and investments, any BCOM
Investments.

 

5



--------------------------------------------------------------------------------

“Investor Special Member” means and any Special Member so designated at the time
of its admission by the Managing Member as a Member of the Company.

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Member” has the meaning set forth in Section 4.1(d)(vi).

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq., as it may be amended from time to time, and any successor to such
statute.

“Losses” has the meaning set forth in Section 3.5(b).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member as of
which the Members’ capital account balances can be determined), have aggregate
capital account balances representing at least a majority in amount of the total
capital account balances of all the persons who are Members (including the
Managing Member but excluding Nonvoting Special Members) on the vote date.

“Member” means any person who is a member of the Company, including the Managing
Member, the Regular Members and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” shall mean the Managing Member, Existing Members, Retaining
Withdrawn Members or Deceased Members, each referred to as a group for purposes
hereof.

“Moody’s” means Moody’s Investors Services, Inc., or any successor thereto.

“Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“Net Recontribution Amount” has the meaning set forth in Section 5.7(d)(i)(A) .

“Non-Carried Interest” means, with respect to each Investment, all amounts of
distributions, other than Carried Interest, received by the Company with respect
to such Investment, less any costs, fees and expenses of the Company with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of the Investments
as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each
Investment, the percentage interest of a Member in Non-Carried Interest from
such Investment set forth in the books and records of the Company.

 

6



--------------------------------------------------------------------------------

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Other Fund GPs” means any entity through which any Member or Withdrawn Member
directly receives any amounts of Carried Interest and any successor thereto;
provided, that this includes BCOMCA and any other entity which has in its
organizational documents a provision which indicates that it is a “Fund GP” or
an “Other Fund GP”; provided further, that notwithstanding any of the foregoing,
none of the general partners of BCOMCA, any estate planning vehicle established
for the benefit of family members of any Member nor any partner of BCOMCA shall
be considered a “Fund GP” for purposes hereof.

“Parallel Fund” means any additional collective investment vehicles (or other
similar arrangements) formed pursuant to paragraph 2.8 of the BDCP III
Partnership Agreement or paragraph 2.8 of the BOCP III Partnership Agreement.

“Profit Sharing Percentage” means the “Carried Interest Sharing Percentage” and
“Non-Carried Interest Sharing Percentage” of each Member; provided, that any
references in this Agreement to Profit Sharing Percentages made (a) in
connection with voting or voting rights or (b) capital contributions with
respect to Investments (including Section 5.3(d)) shall mean the “Non-Carried
Interest Sharing Percentage” of each Member; provided further, that any
reference in this Agreement to Profit Sharing Percentages that specifically
refers to Net Income unrelated to BCOM shall continue to refer to the amount of
each Member’s percentage interest in a category of Net Income (Loss) established
by the Managing Member from time to time pursuant to Section 5.3.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund”.

“Recontribution Amount” has the meaning set forth in Section 5.7(d)(i)(A).

“Regular Member” shall mean any Member, excluding the Managing Member and any
Special Member.

“Required Amount” has the meaning set forth in Section 4.1(a).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retaining Withdrawn Member” shall mean a Withdrawn Member who has retained an
Interest, pursuant to Section 6.5(f) or otherwise. A Retaining Withdrawn Member
shall be considered a Special Nonvoting Member for all purposes hereof.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its affiliates and the Members, pursuant to which each Member undertakes certain
obligations with respect to the Company and/or its affiliates. The SMD
Agreements are hereby incorporated by reference as between the Company and the
relevant Member.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback (excluding any Excess Holdback) as more
fully described on the books and records of the Company hereto.

 

7



--------------------------------------------------------------------------------

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Member” means any person shown on the books and records of the Company
as a Special Member of the Company, including any Nonvoting Special Member, and
any Investor Special Member.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Member” has the meaning set forth in Section 4.1(d)(iv)(A) of this
Agreement.

“Total Disability” means the inability of a Member substantially to perform the
services required of a Regular Member for a period of six consecutive months by
reason of physical or mental illness or incapacity and whether arising out of
sickness, accident or otherwise.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement, dated as June 27, 2000, as amended
to date, among the Members, the Trustee(s) and certain other persons that may
receive distributions in respect of Carried Interest from time to time, as
amended from time to time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“Unrealized Net Income (Loss)” attributable to any BCOM Investment as of any
date means the Net Income (Loss) that would be realized by the Company with
respect to such BCOM Investment if BCOM’s entire portfolio of investments were
sold on such date for cash in an amount equal to their aggregate value on such
date (determined in accordance with Section 5.1(e)) and all distributions
payable by BCOM to the Company pursuant to the BCOM Agreements with respect to
such BCOM Investment were made on such date. “Unrealized Net Income (Loss)”
attributable to any other Investment as of any date means the Net Income (Loss)
that would be realized by the Company with respect to such Investment if such
Investment were sold on such date for cash in an amount equal to its value on
such date (determined in accordance with Section 5.1(e)).

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company for any reason (including death, disability, removal,
resignation or retirement, whether such is voluntary or involuntary), unless the
context shall limit the type of withdrawal to a specific reason, and “Withdrawn”
with respect to a Member means, as aforesaid, a Member who has ceased to be a
member of the Company.

“Withdrawal Date” has the meaning set forth in Section 6.5(a).

“Withdrawn Member” has the meaning set forth in Section 6.5(a).

 

8



--------------------------------------------------------------------------------

1.2. Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

2.1. Managing, Regular and Special Members. (a) The Members may be Managing
Members, Regular Members or Special Members (including Investor Special
Members).

2.2. Formation; Name; Foreign Jurisdictions. The Company is hereby continued as
a limited liability company pursuant to the LLC Act and shall continue to
conduct its activities under the name of Blackstone Communications Management
Associates I L.L.C. The certificate of formation of the Company may be amended
and/or restated from time to time by the Managing Member, as an “authorized
person” (within the meaning of the LLC Act). Each Member is further authorized
to deliver and file any other certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.

2.3. Term. The term of the Company shall continue June 27, 2050, unless earlier
dissolved and its affairs wound up in accordance with this Agreement.

2.4. Purpose; Powers. (a) The purpose of the Company shall be, directly or
indirectly through subsidiaries or affiliates, to (i) serve as a general partner
of BCOM and perform the functions of general partner specified in the BCOM
Agreements, (ii) serve as a general partner or limited partner of other
partnerships, including Alternative Vehicles, (iii) serve as the general partner
of BFCOMP and perform the functions of the general partner specified in BFCOMP’s
partnership agreement, and serve as the general partner of BCOMCCP and perform
the functions of the general partner specified in BCOMCCP’s partnership
agreement, (iv) carry on such other businesses, perform such other services and
make such other investments as are deemed desirable by the Managing Member and
as are permitted under the LLC Act and the BCOM Partnership Agreement, and
(v) do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purpose, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to buy, sell and otherwise acquire investments, whether such investments are
readily marketable or not;

(ii) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(iii) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

 

9



--------------------------------------------------------------------------------

(iv) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(v) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(vi) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(vii) to open, maintain and close accounts, including margin accounts, with
brokers;

(viii) to open, maintain and close bank accounts and draw checks and other
orders for the payment of moneys;

(ix) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(x) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xi) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xii) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xiii) to distribute, subject to the terms of this Agreement, at any time and
from time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xiv) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware law.

2.5. Place of Business. The Company shall maintain a registered office at The
Corporation Trust Company, 1209 Orange Street, New Castle County, Wilmington,
Delaware 19801. The Company shall maintain an office and principal place of
business at such place or places as the Managing Member specifies from time to
time and as set forth in the books and records of the Company. The name and
address of the Company’s registered agent is The Corporation Trust Company, 1209
Orange Street, New Castle County, Wilmington, Delaware 19801.

 

10



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

3.1. Managing Member. (a) Holdings shall be an original managing member (the
“Managing Member”). The Managing Member shall cease to be the Managing Member
only if it (i) Withdraws from the Company for any reason, (ii) consents in its
sole discretion to resign as the Managing Member, or (iii) becomes the subject
of a Final Event. The Managing Member may not be removed without its consent.
There may be one or more Managing Members. In the event that one or more other
Managing Members is admitted to the Company as such, all references herein to
the “Managing Member” in the singular form shall be deemed to also refer to such
other Managing Members as may be appropriate. The relative rights and
responsibilities of such Managing Members will be as agreed upon from time to
time between them.

(b) Upon the Withdrawal from the Company or voluntary resignation of the
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Members.

3.2. Member Voting, etc.(a) Meetings of the Members shall be held only when
called by the Managing Member.

(b) Except for the voting rights of Special Members (other than Nonvoting
Special Members) pursuant to paragraph (a) above or as otherwise expressly
provided herein and except as may be expressly required by the LLC Act, Special
Members as such shall have no right to, and shall not, take part in the
management or control of the Company’s business or act for or bind the Company,
and shall have only the rights and powers granted to Special Members herein.

(c) To the extent any Member is entitled to vote with respect to any matter
relating to the company, such Member shall not be obligated to abstain from
voting on any such matter (or vote in any particular manner) because of any
interest (or conflict of interest) of such Member (or any affiliate thereof) in
such matter.

3.3. Management. The Company and the formulation and execution of business and
investment policy shall be vested in the Managing Member. The Managing Member
shall, in its discretion, exercise all powers necessary and convenient for the
purposes of the Company, including those enumerated in Section 2.4, on behalf
and in the name of the Company. All decisions and determinations (howsoever
described herein) to be made by the Managing Member pursuant to this Agreement
shall be made in its sole discretion, subject only to the express terms and
conditions of this Agreement.

 

3.4. Responsibilities of Members.

(a) Unless otherwise determined by the Managing Member in a particular case,
each Regular Member shall devote substantially all his time and attention to the
businesses of the Company and its affiliates, and each Special Member shall not
be required to devote any time or attention to the businesses of the Company or
its affiliates.

(b) All outside business or investment activities of the Members shall be
subject to such rules and regulations as are established by the Managing Member
from time to time.

 

11



--------------------------------------------------------------------------------

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

3.5. Exculpation and Indemnification. (a) Liability to Members. Notwithstanding
any other provision of this Agreement, whether express or implied, to the
fullest extent permitted by law, no Member nor any of such Member’s
representatives, agents or advisors nor any partner, member, officer, employee,
representative, agent or advisor of the Company or any of its Affiliates
(individually, a “Covered Person” and collectively, the “Covered Persons”) shall
be liable to the Company or any other Member for any act or omission (in
relation to the Company, this Agreement, any related document or any transaction
or investment contemplated hereby or thereby) taken or omitted by a Covered
Person unless there is a final and non-appealable judicial determination and/or
determination of an arbitrator that such Covered Person did not act in good
faith and in what such Covered Person reasonably believed to be in, or not
opposed to, the best interests of the Company and within the authority granted
to such Covered Person by this Agreement, and, with respect to any criminal act
or proceeding, had reasonable cause to believe that such Covered Person’s
conduct was unlawful. Each Covered Person shall be entitled to rely in good
faith on the advice of legal counsel to the Company, accountants and other
experts or professional advisors, and no action taken by any Covered Person in
reliance on such advice shall in any event subject such person to any liability
to any Member or the Company. To the extent that, at law or in equity, a Member
has duties (including fiduciary duties) and liabilities relating thereto to the
Company or to another Member, to the fullest extent permitted by law, such
Member acting under this Agreement shall not be liable to the Company or to any
such other Member for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they expand or
restrict the duties and liabilities of a Member otherwise existing at law or in
equity, are agreed by the Members, to the fullest extent permitted by law, to
modify to that extent such other duties and liabilities of such Member.

(b) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless (but only to the extent of the Company’s assets
(including, without limitation, the remaining Commitments of the Members) each
Covered Person from and against any and all claims, damages, losses, costs,
expenses and liabilities (including, without limitation, amounts paid in
satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively,
“Losses”), arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Company or which relate to or arise out of or in connection with the Company,
its property, its business or affairs; provided, that a Covered Person shall not
be entitled to indemnification under this Section with respect to any claim,
issue or matter if there is a final and non-appealable judicial determination
and/or determination of an arbitrator that such Covered Person did not act in
good faith and in what such Covered Person reasonably believed to be in, or not
opposed to, the best interest of the Company and within the authority granted to
such Covered Person by this Agreement, and, with respect to any criminal act or
proceeding, had reasonable cause to believe that such Covered Person’s conduct
was unlawful; provided further, that if such Covered Person is a Member or a
Withdrawn Member, such Covered Person shall bear its share of such Losses in
accordance with such Covered Person’s Profit Sharing Percentage in the Company
as of the time of the actions or omissions that gave rise to such Losses. To the
fullest extent permitted by law, expenses (including legal fees) incurred by a
Covered Person (including, without limitation, the Managing Member) in defending
any claim, demand, action, suit or proceeding may, with the approval of the
Managing Member, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of a written

 

12



--------------------------------------------------------------------------------

undertaking by or on behalf of the Covered Person to repay such amount to the
extent that it shall be subsequently determined that the Covered Person is not
entitled to be indemnified as authorized in this Section, and the Company and
its Affiliates shall have a continuing right of offset against such Covered
Person’s interests/investments in the Company and such Affiliates and shall have
the right to withhold amounts otherwise distributable to such Covered Person to
satisfy such repayment obligation. If a Member institutes litigation against a
Covered Person which gives rise to an indemnity obligation hereunder, such
Member shall be responsible, up to the amount of such Member’s Interests and
remaining Commitment, for such Member’s pro rata share of the Company’s expenses
related to such indemnity obligation, as determined by the Managing Member. The
Company may purchase insurance, to the extent available at reasonable cost, to
cover losses, claims, damages or liabilities covered by the foregoing
indemnification provisions. Members will not be personally obligated with
respect to indemnification pursuant to this Section.

ARTICLE IV

CAPITAL OF THE COMPANY

4.1. Capital Contributions by Members. (a) Except as agreed by the Managing
Member and a Regular Member, such Regular Member shall not be required to make
capital contributions to the Company at such times and in such amounts as are
required to fund the Company’s capital contribution in respect of any BCOM
Investment (the “Required Amount”) and as are otherwise determined by the
Managing Member from time to time; provided, that additional capital
contributions in excess of the Required Amounts may be made pro rata among the
Regular Members based upon each Regular Member’s Carried Interest Sharing
Percentage. Capital Contributions which are to be used for ongoing business
operations (as distinct from financing, legal or other specific liabilities of
the Company (including those specifically set forth in Sections 4.1(d) and
5.7(d)) shall be determined by the Managing Member. Special Members shall not be
required to make additional capital contributions to the Company in excess of
the Required Amounts, except (i) as a condition of an increase in such Special
Member’s Profit Sharing Percentage or (ii) as specifically set forth in this
Agreement; provided, that the Managing Member and any Special Member may agree
from time to time that such Special Member may make an additional capital
contribution to the Company; provided further, that each Investor Special Member
shall maintain its capital account at a level equal to the product of (i) its
Profit Sharing Percentage from time to time and (ii) the total capital of the
Company.

(b) Each capital contribution by a Member shall be credited to the appropriate
capital account of such Member in accordance with Section 5.2.

(c) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 other than those who are executive officers of
The Blackstone Group L.P.) the amount of any capital contribution required to be
made by such Member or (ii) permit any Member (including any additional Member
admitted to the Company pursuant to Section 6.1) to make a required capital
contribution to the Company in installments, in each case on terms determined by
the Managing Member.

(d)(i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of Carried Interest will be paid to
the Trustee(s) for deposit in the Trust Account (such amounts to be paid to the
Trustee(s) for deposit in the Trust Account constituting a “Holdback”). The
Managing Member shall determine, as set forth below, the percentage of Carried
Interest that shall be withheld for each Member Category (such withheld
percentage constituting such Member Category’s “Holdback Percentage”). The
applicable Holdback Percentages initially shall be 0% for the Managing Member,
15% for Existing Members (other than the Managing Member), 21% for Retaining
Withdrawn Members and 24% for Deceased Members (the “Initial Holdback
Percentages”).

 

13



--------------------------------------------------------------------------------

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may only reduce the Holdback Percentages
among the Member Categories on a proportionate basis. For example, if the
Holdback Percentage for Existing Members is decreased to 12.5%, the Holdback
Percentage for Retaining Withdrawn Members and Deceased Members shall be reduced
to 17.5% and 20%, respectively. Any reduction in the Holdback Percentage for any
Member shall apply only to distributions relating to Carried Interest made after
the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may not increase the Retaining Withdrawn
Members’ Holdback Percentage beyond 21% unless the Managing Member concurrently
increases the Existing Members’ Holdback Percentage to the Holdback Percentage
of the Retaining Withdrawn Members. The Managing Member may not increase the
Deceased Members’ Holdback Percentage beyond 24% unless the Managing Member
increases the Holdback Percentage for both Existing Members and Retaining
Withdrawn Members to 24%. The Managing Member may not increase the Holdback
Percentage of any Member Category beyond 24% unless such increase applies
equally to all Member Categories. Any increase in the Holdback Percentage for
any Member shall apply only to distributions relating to Carried Interest made
after the date of such increase. The foregoing shall in no way prevent the
Managing Member from proportionately increasing the Holdback Percentage of any
Member Category (following a reduction of the Holdback Percentages below the
Initial Holdback Percentages), if the resulting Holdback Percentages are
consistent with the above. For example, if the Managing Member reduces the
Holdback Percentages for Existing Members, Retaining Withdrawn Members and
Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing Member
shall have the right to subsequently increase the Holdback Percentages to the
Initial Holdback Percentages.

(iv)(A) Notwithstanding anything contained herein to the contrary, the Company
may increase or decrease the Holdback Percentage for any Member in any Member
Category (in such capacity, the “Subject Member”) pursuant to a majority vote of
the Regular Members (a “Holdback Vote”); provided, that, notwithstanding
anything to the contrary contained herein, the Holdback Percentage applicable to
the Managing Member shall not be increased or decreased without its prior
written consent; provided further, that a Subject Member’s Holdback Percentage
shall not be (I) increased prior to such time as such Subject Member (x) is
notified by the Company of the decision to increase such Subject Member’s
Holdback Percentage and (y) has, if requested by such Subject Member, been given
30 days to gather and provide information to the Company for consideration
before a second Holdback Vote (requested by the Subject Member) and (II)
decreased unless such decrease occurs subsequent to an increase in a Subject
Member’s Holdback Percentage pursuant to a Holdback Vote under this clause (iv);
provided further, that such decrease shall not exceed an amount such that such
Subject Member’s Holdback Percentage is less than the prevailing Holdback
Percentage for the Member Category of such Subject Member; provided further,
that a Member shall not vote to increase a Subject Member’s Holdback Percentage
unless such voting Member determines, in his good faith judgment, that the facts
and circumstances indicate that it is reasonably likely that such Subject
Member, or any of his successors or assigns (including his estate or heirs) who
at the time of such vote holds the Interest or otherwise has the right to
receive distributions relating thereto, will not be capable of satisfying any
Recontribution Amounts that may become due.

 

14



--------------------------------------------------------------------------------

(B) A Holdback Vote shall take place at a Company meeting. Each Regular Member
shall be entitled to cast one vote with respect to the Holdback Vote regardless
of such Regular Member’s interest in the Company. Such vote may be cast by any
Regular Member in person or by proxy.

(C) If the result of the second Holdback Vote is an increase in a Subject
Member’s Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Company; provided, that if the Company and the Subject Member
cannot agree upon a mutually satisfactory arbitrator within 10 days of the
second Holdback Vote, each of the Company and the Subject Member shall request
their candidate for arbitrator to select a third arbitrator satisfactory to such
candidates; provided further, that if such candidates fail to agree upon a
mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Member that submits the decision of the
Company pursuant to the second Holdback Vote to arbitration and the Company
shall estimate their reasonably projected out-of-pocket expenses relating
thereto, and each such party shall, to the satisfaction of the arbitrator and
prior to any determination being made by the arbitrator, pay the total of such
estimated expenses (i.e., both the Subject Member’s and the Company’s expenses)
into an escrow account to be controlled by Simpson Thacher & Bartlett LLP, as
escrow agent (or such other comparable law firm as the Company and Subject
Member may agree). The arbitrator shall direct the escrow agent to pay out of
such escrow account all expenses associated with such arbitration (including
costs leading thereto) and to return to the “victorious” party the entire amount
of funds such party paid into such escrow account. If the amount contributed to
the escrow account by the losing party is insufficient to cover the expenses of
such arbitration, such “losing” party shall then provide any additional funds
necessary to cover such costs to such “victorious” party. For purposes hereof,
the “victorious” party shall be the Company if the Holdback Percentage
ultimately determined by the arbitrator is closer to the percentage determined
in the second Holdback Vote than it is to the prevailing Holdback Percentage for
the Subject Member’s Member Category; otherwise, the Subject Member shall be the
“victorious” party. The party that is not the “victorious” party shall be the
“losing” party.

(D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such
Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v)(A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his Holdback obligation in respect of his Excess Holdback
Percentage (such portion constituting such Member’s “Excess Holdback”), and such
Member (or a Withdrawn Member with respect to amounts contributed to the Trust
Account while he was a Member), to the extent his Excess Holdback obligation has
previously been satisfied in cash, may obtain the release of the Trust Amounts
(but not the Trust Income thereon which may remain in the Trust Account and

 

15



--------------------------------------------------------------------------------

allocated to such Member or Withdrawn Member) satisfying such Member’s or
Withdrawn Member’s Excess Holdback obligation, by pledging or otherwise making
available to the Company, on a first priority basis (except as provided below),
all or any portion of his Firm Collateral in satisfaction of his Excess Holdback
obligation. Any Member seeking to satisfy all or any portion of the Excess
Holdback utilizing Firm Collateral may sign such documents and otherwise take
such other action as is necessary or appropriate (in the good faith judgment of
the Managing Member) to perfect a first priority security interest in, and
otherwise assure the ability of the Company to realize on (if required), such
Firm Collateral; provided, that in the case of asset categories (3), (5) and
(6) on the books and records of the Company hereto, to the extent a first
priority security interest is unavailable because of an existing lien on such
Firm Collateral, the Member or Withdrawn Member seeking to utilize such Firm
Collateral shall grant the Company a second priority security interest therein
in the manner provided above; provided further, that (x) in the case of asset
categories (3), (5) and (6) on the books and records of the Company hereto, to
the extent that neither a first priority nor a second priority security interest
is available, or (y) if the Managing Member otherwise determines in its good
faith judgment that a security interest in Firm Collateral (and the
corresponding documents and actions) are not necessary or appropriate, the
Member or Withdrawn Member shall (in the case of either clause (x) or (y) above)
irrevocably instruct in writing the relevant partnership, limited liability
company or other entity listed on Company’s books and records to remit any and
all net proceeds resulting from a Firm Collateral Realization on such Firm
Collateral to the Trustee(s) as more fully provided in clause (B) below. The
Company shall, at the request of any Member or Withdrawn Member, assist such
Member or Withdrawn Member in taking such action necessary to enable such Member
or Withdrawn Member to use Firm Collateral as provided hereunder.

(B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Member or Withdrawn Member from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources like in the case of
asset categories (3), (5) and (6) on the books and records of the Company
hereto) shall be paid into the Trust Account to fully satisfy such Excess
Holdback requirement (allocated to such Member or Withdrawn Member) and shall be
deemed to be Trust Amounts for purposes hereunder. Any net proceeds from such
Firm Collateral Realization in excess of the amount necessary to satisfy such
Excess Holdback requirement shall be distributed to such Member or Withdrawn
Member.

(C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Member’s or Withdrawn Member’s Excess Holdback requirement), the Company shall
provide notice of the foregoing to such Member or Withdrawn Member and such
Member or Withdrawn Member shall, within 30 days of receiving such notice,
contribute cash (or additional Firm Collateral) to the Trust Account in an
amount necessary to satisfy his Excess Holdback requirement. If any such Member
or Withdrawn Member defaults upon his obligations under this clause (C), then
Section 5.7(d)(ii) shall apply thereto; provided, that clause (A) of the first
sentence of Section 5.7(d)(ii) shall be deemed inapplicable to a default under
this clause (C); provided further, that for purposes of applying
Section 5.7(d)(ii) to a default under this clause (C): (I) the term “Defaulting
Party” where such term appears in such Section

 

16



--------------------------------------------------------------------------------

5.7(d)(ii) shall be construed as “defaulting party” for purposes hereof and (II)
the terms “Net Recontribution Amount” and “Recontribution Amount” where such
terms appear in such Section 5.7(d)(ii) shall be construed as the amount due
pursuant to this clause (C).

(vi) Any Member or Withdrawn Member may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) may deliver to the
Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of BCOM,
the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating, at least 30 days prior to the
stated expiration date of such existing L/C. The Trustee(s) shall notify an L/C
Member 10 days prior to drawing on any L/C. The Trustee(s) may (as directed by
the Company in the case of clause (I) below) draw down on an L/C only if
(I) such a drawdown is necessary to satisfy an L/C Member’s obligation relating
to the Company’s obligations under the Clawback Provisions or (II) an L/C Member
has not provided a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating (or the requisite amount of cash
and/or Firm Collateral (to the extent permitted hereunder)), at least 30 days
prior to the stated expiration of an existing L/C in accordance with this clause
(vi). The Trustee(s), as directed by the Company, shall return to any L/C Member
his L/C upon (1) the termination of the Trust Account and satisfaction of the
Company’s obligations, if any, in respect of the Clawback Provisions, (2) an L/C
Member satisfying his entire Holdback obligation in cash and Firm Collateral (to
the extent permitted hereunder), or (3) the release, by the Trustee(s), as
directed by the Company, of all amounts in the Trust Account to the Members or
Withdrawn Members. If an L/C Member satisfies a portion of his Holdback
obligation in cash and/or Firm Collateral (to the extent permitted hereunder) or
if the Trustee(s), as directed by the Company, release a portion of the amounts
in the Trust Account to the Members or Withdrawn Members in the Member Category
of such L/C Member, the L/C of an L/C Member may be reduced by an amount
corresponding to such portion satisfied in cash and/or Firm Collateral (to the
extent permitted hereunder) or such portion released by the Trustee(s), as
directed by the Company; provided, that in no way shall the general release of
any Trust Income cause an L/C Member to be permitted to reduce the amount of an
L/C by any amount.

(vii)(A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

 

17



--------------------------------------------------------------------------------

(B) In lieu of the foregoing, any Existing Member may pledge with respect to any
in-kind distribution the Special Firm Collateral referred to in asset category 5
in he Company’s books and records; provided, that the initial contribution of
such Special Firm Collateral shall initially equal 113% of the required Holdback
Amount. Paragraphs 4.1(d)(viii)(C) and (D) shall apply to such Special Firm
Collateral. To the extent such Special Firm Collateral exceeds 113% of the
required Holdback Amount, the related Member may obtain a release of such excess
amount from the Trust Account.

(viii)(A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his Holdback (excluding any Excess Holdback), and such Member or a Withdrawn
Member may, to the extent his Holdback (excluding any Excess Holdback) has been
previously been satisfied in cash or by the use of an L/C as provided herein,
obtain a release of Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
that satisfy such Member’s or Withdrawn Member’s Holdback (excluding any Excess
Holdback) by pledging to the Trustee(s) on a first priority basis all of his
Special Firm Collateral, which at all times must equal or exceed the amount of
the Holdback distributed to the Member or Withdrawn Member (as more fully set
forth below). Any Member seeking to satisfy such Member’s Holdback utilizing
Special Firm Collateral shall sign such documents and otherwise take such other
action as is necessary or appropriate (in the good faith judgment of the
Managing Member) to perfect a first priority security interest in, and otherwise
assure the ability of the Trustee(s) to realize on (if required), such Special
Firm Collateral.

(B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the Holdback as provided herein (i.e., cash contributed to the Trust
Account or an L/C in the Trust Account)), then up to 100% of the net proceeds
otherwise distributable to such Member or Withdrawn Member from such Special
Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Member or Withdrawn Member) to fully satisfy such Holdback and
shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any net
proceeds from such Special Firm Collateral Realization in excess of the amount
necessary to satisfy such Holdback (excluding any Excess Holdback) shall be
distributed to such Member or Withdrawn Member. To the extent a Qualifying Fund
distributes Securities to a Member or Withdrawn Member in connection with a
Special Firm Collateral Realization, such Member or Withdrawn Member shall be
required to promptly fund such Member’s or Withdrawn Member’s deficiency with
respect to his Holdback in cash or an L/C.

(C) Upon any valuation or revaluation of the Special Firm Collateral and/or any
adjustment in the Applicable Collateral Percentage applicable to a Qualifying
Fund (as provided in the Company’s books and records), if such Member’s or
Withdrawn Member’s Special Firm Collateral is valued at less than such Member’s
Holdback (excluding any Excess Holdback) as provided in the Company’s books and
records, taking into account other permitted means of satisfying the Holdback
hereunder, the Company shall provide notice of the foregoing to such Member or
Withdrawn Member and, within at least 10 business days of receiving such notice,
such Member or Withdrawn Member shall contribute cash or additional Special Firm
Collateral to the

 

18



--------------------------------------------------------------------------------

Trust Account in an amount necessary to make up such deficiency. If any such
Member or Withdrawn Member defaults upon his obligations under this clause (C),
then Section 5.7(d)(ii) shall apply thereto; provided, that the first sentence
of Section 5.7(d)(ii) shall be deemed inapplicable to such default; provided
further, that for purposes of applying Section 5.7(d)(ii) to a default under
this clause (C): (I) the term “Defaulting Party” where such term appears in such
Section 5.7(d)(ii) shall be construed as “defaulting party” for purposes hereof
and (II) the terms “Net Recontribution Amount” and “Recontribution Amount” where
such terms appear in such Section 5.7(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

(D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member shall revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 day’s notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

(E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

4.2. Interest. Interest on the balances of the Members’ capital (excluding
capital invested in Investments and, if deemed appropriate by the Managing
Member, capital invested in any other investment of the Company) shall be
credited to the Members’ capital accounts at the end of each accounting period
pursuant to Section 5.2, or at any other time as determined by the Managing
Member, at rates determined by the Managing Member from time to time, and shall
be charged as an expense of the Company.

4.3. Withdrawals of Capital. The Members may not withdraw capital from the
Company except (i) for distributions of cash or other property pursuant to
Section 5.7, (ii) as otherwise expressly provided in this Agreement or (iii) as
determined by the Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

5.1. General Accounting Matters. (a) Net Income (Loss) shall be determined by
the Managing Member at the end of each accounting period and shall be allocated
as described in Section 5.4.

(b) “Net Income (Loss)” from any activity of the Company for any accounting
period means (i) the gross income realized by the Company from such activity
during such accounting period less (ii) all expenses of the Company, and all
other items that are deductible from gross income, for such accounting period
that are allocable to such activity (determined as provided below). “Net Income
(Loss)” from any Investment for any accounting period in which such Investment
has not been sold or otherwise disposed of means (i) the gross amount of
dividends, interest or other income received by the Company from such Investment
during such accounting period less (ii) all expenses of the Company for such
accounting period that are allocable to such Investment (determined as provided
below). “Net Income (Loss)” from any Investment for the accounting period in
which such Investment is sold or otherwise disposed of means (i) the sum of the
gross proceeds from the sale or other disposition of such

 

19



--------------------------------------------------------------------------------

Investment and the gross amount of dividends, interest or other income received
by the Company from such Investment during such accounting period less (ii) the
sum of the cost or other basis to the Company of such Investment and all
expenses of the Company for such accounting period that are allocable to such
Investment. Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for U.S. federal income tax purposes with
the following adjustments: (i) any income of the Company that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
Net Income (Loss) shall be added to such taxable income or loss; (ii) if any
asset has a value on the books of the Company that differs from its adjusted tax
basis for U.S. federal income tax purposes, any depreciation, amortization or
gain resulting from a disposition of such asset shall be calculated with
reference to such value; (iii) upon an adjustment to the value of any asset on
the books of the Company pursuant to Regulation Section 1.704-1(b)(2), the
amount of the adjustment shall be included as gain or loss in computing such
taxable income or loss; (iv) any expenditures of the Company not deductible in
computing taxable income or loss, not properly capitalizable and not otherwise
taken into account in computing Net Income (Loss) pursuant to this definition
shall be treated as deductible items; (v) any income from an Investment that is
payable to Company employees in respect of “phantom interests” in such
Investment awarded by the Managing Member to employees shall be included as an
expense in the calculation of Net Income (Loss) from such Investment, and
(vi) items of income and expense (including interest income and overhead and
other indirect expenses) of the Company, Holdings and other affiliates of the
Company shall be allocated among the Company, Holdings and such affiliates,
among various Company activities and Investments and between accounting periods,
in each case as determined by the Managing Member. The Managing Member may
adjust Net Income (Loss) as it deems appropriate from time to time, including
adjustments for items of income accrued but not yet received, unrealized gains,
items of expense accrued but not yet paid, unrealized losses, reserves
(including reserves for bad debts, actual or threatened litigation, or any other
expenses, contingencies or obligations) and other appropriate items shall be
made in accordance with U.S. generally accepted accounting principles (“GAAP”);
provided, that the Managing Member shall not be required to make any such
adjustment.

(c) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and begin a new
accounting period, then the Managing Member may make such adjustments as it
deems appropriate to the Members’ Profit Sharing Percentages for the accounting
period in which such event occurs (prior to any allocations of Unallocated
Percentages or adjustments to Profit Sharing Percentages pursuant to
Section 5.3) to reflect the Members’ average Profit Sharing Percentages during
such accounting period; provided, that the Profit Sharing Percentages of Members
in Net Income (Loss) from Investments acquired during such accounting period
will be based on Profit Sharing Percentages in effect when each such Investment
was acquired.

(d) In establishing Profit Sharing Percentages and allocating Unallocated
Percentages pursuant to Section 5.3, the Managing Member may consider such
factors as it deems appropriate, including the Members’ respective capital
account balances, and Profit Sharing Percentages to be paid or allocated to
Members by Holdings or other affiliates of the Company (in whatever capacity)
and the performance and contribution to the Company of such Member.

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

 

20



--------------------------------------------------------------------------------

5.2. Capital Accounts. (a) There shall be established for each Member on the
books of the Company, to the extent and at such times as may be appropriate, one
or more capital accounts as the Managing Member may deem to be appropriate for
purposes of accounting for such Member’s interests in the capital and Net Income
(Loss) of the Company.

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members or a distribution by the Company to
one or more of the Members, at the time of such contribution or distribution,
(i) the appropriate capital accounts of each Member shall be credited with the
following amounts: (A) the amount of cash and the value of any property
contributed by such Member to the capital of the Company during such accounting
period, (B) the Net Income allocated to such Member for such accounting period
and (C) the interest credited on the balance of such Member’s capital for such
accounting period pursuant to Section 4.3; and (ii) the appropriate capital
accounts of each Member shall be debited with the following amounts: (x) the
amount of cash, the principal amount of any subordinated promissory note of the
Company referred to in Section 6.5(k) and the value of any property distributed
to such Member during such accounting period and (y) the Net Loss allocated to
such Member for such accounting period.

5.3. Profit Sharing Percentages. (a) Prior to the beginning of each annual
accounting period, the Managing Member shall establish the profit sharing
percentage (the “Profit Sharing Percentage”) of each Member in each category of
Net Income (Loss) for such annual accounting period pursuant to Section 5.1(a)
taking into account such factors as the Managing Member deems appropriate,
including those referred to in Section 5.1(d); provided, that (i) the Managing
Member may elect to establish Profit Sharing Percentages in Net Income (Loss)
from any Investment acquired by the Company during such accounting period at the
time such Investment is acquired in accordance with paragraph (d) below and
(ii) Net Income (Loss) for such accounting period from any Investment shall be
allocated in accordance with the Profit Sharing Percentages in such Investment
established in accordance with paragraph (d) below. The Managing Member may
establish different Profit Sharing Percentages for any Member in different
categories of Net Income (Loss). In the case of the Withdrawal of a Member, such
former Member’s Profit Sharing Percentages shall be allocated by the Managing
Member to one or more of the remaining Members (who may be comprised of or
include the Managing Member) as the Managing Member shall determine. Unless and
until allocated by the Managing Member, such former Member’s Profit Sharing
Percentages shall be deemed to be Unallocated Percentages. In the case of the
admission of any Member to the Company as an additional Member, the Profit
Sharing Percentages of the other Members shall be reduced by an amount equal to
the Profit Sharing Percentage allocated to such new Member pursuant to
Section 6.1(b); such reduction of each other Member’s Profit Sharing Percentage
shall be pro rata based upon such Member’s Profit Sharing Percentage as in
effect immediately prior to the admission of the new Member. Notwithstanding the
foregoing, the Managing Member may also adjust the Profit Sharing Percentage of
any Member for any annual accounting period at the end of such annual accounting
period in its discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the Profit Sharing Percentages of any category for any annual accounting period
at the time specified in Section 5.3(a) for the annual fixing of Profit Sharing
Percentages (any remainder of such Profit Sharing Percentages being called an
“Unallocated Percentage”). Any Unallocated Percentage for any annual accounting
period may be allocated by the Managing Member at such later times and to such
Members as the Managing Member shall determine; provided, that any Unallocated
Percentage in any category of Net Income (Loss) for any annual accounting period
that is not allocated by the Managing Member within 90 days after the end of
such accounting period shall be deemed to be allocated among all Members

 

21



--------------------------------------------------------------------------------

(including the Managing Member) with previously allocated Profit Sharing
Percentages in such category of Net Income (Loss) proportionately in accordance
with such previously allocated Profit Sharing Percentages.

(c) Notwithstanding the foregoing provisions hereof, (i) the Profit Sharing
Percentage of any other Investor Special Member shall be as established at the
time of its admission to the Company, in each case except as may be adjusted on
a basis consistent with the adjustment of other Members’ Profit Sharing
Percentages by reason of the admission or Withdrawal of a Member or by reason of
the election by the Managing Member pursuant to Section 5.3(b) to allocate to
the Members less than 100% of the Profit Sharing Percentages and (ii) the
allocation of any item of Net Income (Loss) to an Investor Special Member
expressed as a percentage of its share of total capital at such time shall never
exceed the allocation of such items of Net Income (Loss) to the related Regular
Member at such time expressed as a percentage of his total capital at such time.

(d) Unless otherwise determined by the Managing Member in a particular case,
(i) Profit Sharing Percentages in Net Income (Loss) from any Investment shall be
allocated in proportion to the Members’ respective capital contributions in
respect of such Investment and (ii) Profit Sharing Percentages in Net Income
(Loss) from each Investment shall be fixed at the time such Investment is
acquired and shall not thereafter change, subject to any repurchase or other
requirements established by the Managing Member pursuant to Section 5.7.

5.4. Allocations of Net Income (Loss). (a) Except as provided in Sections 5.4(d)
and 5.4(e), Net Income of the Company for each Investment shall be allocated to
the Capital Accounts related to such Investment of all the Members participating
in such Investment (including the Managing Member): first, in proportion to and
to the extent of the amount of Non-Carried Interest (other than amounts
representing a return of capital contributions) or Carried Interest distributed
to the Members; second, to Members that received Non-Carried Interest (other
than amounts representing a return of capital contributions) or Carried Interest
in years prior to the years such Net Income are being allocated to the extent
such Non-Carried Interest (other than amounts representing a return of capital
contributions) or Carried Interest exceeded Net Income allocated to such Members
in such earlier years; and third, to the Members in the same manner that such
Non-Carried Interest (other than amounts representing a return of capital
contributions) or Carried Interest would have been distributed if cash were
available to distribute with respect thereto.

(b) Net Loss of the Company shall be allocated as follows: (i) Net Loss relating
to realized losses suffered by BCOM and allocated to the Company with respect to
its pro rata share thereof (based on capital contributions made to BCOM) shall
be allocated to the Members in accordance with each Member’s Non-Carried
Interest Sharing Percentage (subject to adjustment pursuant to Section 5.7(e))
with respect to the Investment giving rise to such loss suffered by BCOM and
(ii) Net Loss relating to realized losses suffered by BCOM and allocated to the
Company with respect to the Carried Interest shall be allocated in accordance
with a Member’s (including Withdrawn Member’s) Carried Interest Give Back
Percentage (as of the date of such loss);

(c) Notwithstanding Section 5.4(a) above, Net Income relating to Carried
Interest allocated after the allocation of a Net Loss pursuant to clause (ii) of
Section 5.4(b) shall be allocated in accordance with such Carried Interest Give
Back Percentages until such time as the Members have been allocated Net Income
relating to Carried Interest equal to the aggregate amount of Net Loss
previously allocated in accordance with clause (ii) of Section 5.4(b). Withdrawn
Members shall remain Members for purposes of allocating such Net Loss with
respect to Carried Interest.

 

22



--------------------------------------------------------------------------------

(d) To the extent the Company has any Net Income (Loss) for any accounting
period unrelated to BCOM, such Net Income (Loss) will be allocated in accordance
with Profit Sharing Percentages prevailing at the beginning of such accounting
period, except as provided in Section 5.4(e).

(e) Notwithstanding any other provision of this Agreement, the Managing Member
may from time to time determine that Net Income (Loss) attributable to any
Excluded Item will not be allocated among the Members in accordance with their
respective Profit Sharing Percentages of the appropriate category at the time
such Net Income (Loss) attributable to such Excluded Item is realized, but will
be allocated among the Members in accordance with their respective Profit
Sharing Percentages of the appropriate category at such other time as the
Managing Member deems appropriate (for example, at the time the asset giving
rise to the Excluded Item was acquired, the liability giving rise to the
Excluded Item was incurred or arose, the transaction giving rise to the Excluded
Item occurred or the Excluded Item accrued). The Managing Member may authorize
from time to time advances to Members against their allocable shares of Net
Income (Loss).

5.5. Liability of Members. Except as otherwise provided in the LLC Act or as
expressly provided in this Agreement, no Member shall be personally obligated
for any debt, obligation or liability of the Company or of any other Member
solely by reason of being a Member. In no event shall any member or Withdrawn
Member (i) be obligated to make any capital contribution or payment to or on
behalf of the Company or (ii) have any liability to return distributions
received by such Member from the Company, in each case except as specifically
provided in Sections 4.1(d) or otherwise in this Agreement, as such Member shall
otherwise expressly agree in writing or as may be required by applicable law.

5.6. Repurchase Rights, etc. The Managing Member may from time to time establish
such repurchase rights and/or other requirements with respect to the Members’
Interests relating to BCOM Investments as the Managing Member may determine. The
Managing Member shall have authority to (a) withhold any distribution otherwise
payable to any Member until any such repurchase rights have lapsed or any such
requirements have been satisfied, (b) pay any distribution to any Member that is
Contingent as of the distribution date and require the refund of any portion of
such distribution that Contingent as of the Withdrawal Date of such Member,
(c) amend any previously established repurchase rights or other requirements
from time to time and (d) make such exceptions thereto as it may determine on a
case by case basis.

5.7. Distributions. (a) The Company shall make distributions of available cash
(subject to reserves and other adjustments as provided herein) or other property
to Members at such times and in such amounts as are determined by the Managing
Member. Subject to Section 5.7(e), distributions of cash or other property with
respect to Non-Carried Interest shall be made among the Members in accordance
with their respective Non-Carried Interest Sharing Percentages, and, subject to
Section 4.1(d), distributions of cash or other property with respect to Carried
Interest shall be made among Members in accordance with their respective Carried
Interest Sharing Percentages. At any time that a sale, exchange, transfer or
other disposition by BCOM of a portion of an Investment is being considered by
the Company (a “Disposable Investment”), at the election of the Managing Member
each Member’s Interest with respect to such Investment shall be vertically
divided into two separate Interests, an Interest attributable to the Disposable
Investment (a Member’s “Class B Interest”), and an Interest attributable to such
Investment excluding the Disposable Investment (a Member’s “Class A Interest”).
Distributions (including those resulting from a sale, transfer, exchange or
other disposition by BCOM) relating to a Disposable Investment (with respect to
both Carried Interest and Non-Carried Interest) shall be made only to holders of
Class B Interests with respect to such Investment in accordance with their
Profit Sharing Percentages relating to such Class B Interests, and distributions
(including those resulting from the sale, transfer, exchange or the disposition
by BCOM) relating to an Investment excluding such Disposable

 

23



--------------------------------------------------------------------------------

Investment (with respect to both Carried Interest and Non-Carried Interests)
shall be made only to holders of Class A Interests with respect to such
Investment in accordance with their respective Profit Sharing Percentages
relating to such Class A Interests. Distributions of cash or other property with
respect to each category of Net Income (Loss) shall be allocated among the
Members in the same proportions as the allocations of Net Income (Loss) of each
such category. The Managing Member may distribute to the Members (including the
Managing Member and any other Investor Special Member) at any time interests in
investments of the Company as it shall determine.

(b) The Company shall make cash distributions to each Member with respect to
each Fiscal Year in an aggregate amount at least equal to the total Federal, New
York State and New York City income and other taxes that would be payable by
such Member with respect to all categories of Net Income (Loss) allocated to
such Member for such Fiscal Year, the amount of which shall be calculated (i) on
the assumption that each Member is an individual subject to the then prevailing
maximum Federal, New York State and New York City income tax rates, (ii) taking
into account the deductibility of state and local income and other taxes for
Federal income tax purposes and (iii) taking into account any differential in
applicable rates due to the type and character of Net Income (Loss) allocated to
such Member. Notwithstanding the provisions of the foregoing sentence, the
Managing Member may refrain from making any distribution if such distribution is
prohibited by § 18-607 of the LLC Act.

(c) The Managing Member may provide that a Member or employee (including such
Member’s or employee’s right to distributions and investments of the Company
related thereto) may be subject to repurchase by the Company during such period
as the Managing Member shall determine (a “Repurchase Period”). Any Contingent
distributions from investments subject to repurchase rights requirements will be
withheld by the Company and will be distributed to the recipient thereof
(together with interest thereon at rates determined by the Managing Member from
time to time) as the recipient’s rights to such distributions become
Non-Contingent (by virtue of the expiration of the applicable Repurchase Period
or otherwise). The Managing Member may elect in an individual case to have the
Company distribute any Contingent distribution to the applicable recipient
thereof irrespective of whether the applicable Repurchase Period has lapsed. If
a Member Withdraws from the Company for any reason other than his death, Total
Disability or Incompetence, the undistributed share of any investment that
remains Contingent as of the applicable Withdrawal Date shall be repurchased by
the Company at a purchase price to be determined at such time by the Managing
Member. Unless determined otherwise by the Managing Member, the repurchased
portion thereof will be allocated among the remaining Members with interests in
such investment in proportion to their respective percentage interests in such
investment, or if no other Member has a percentage interest in such specific
investment, to the Managing Member; provided, that the Managing Member may
allocate the Withdrawn Member’s share of unrealized investment income from a
repurchased investment attributable to the period after the Withdrawn Member’s
Withdrawal Date on any basis it may determine, including to existing or new
Members who did not previously have interests in such investment, except that,
in any event, each Investor Special Member shall be allocated a share of such
unrealized investment income equal to its respective Profit Sharing Percentage
of such unrealized investment income.

(d)(i) (A) If the Company is obligated under the Clawback Provisions or Giveback
Provisions to contribute a Clawback Amount or Giveback Amount to BCOM, the
Company shall call for such amounts as are necessary to satisfy such obligations
as determined by the Managing Member, in which case each Member and Withdrawn
Member shall contribute to the Company, in cash, when and as called by the
Company, such an amount of prior distributions by the Company (and the Other
Fund GPs) with respect to Carried Interest (and/or Non-Carried Interest in the
case of Giveback Amounts) (the “Recontribution Amount”) which equals (I) the
product of (a) a Member’s or Withdrawn Member’s Carried Interest Give Back
Percentage and (b) the aggregate Clawback Amount payable by the Company in the
case of Clawback Amounts and (II) with respect to a Giveback, such Member’s pro
rata share of

 

24



--------------------------------------------------------------------------------

prior distributions of Carried Interest and/or Non-Carried Interest in
connection with (a) the BCOM Investment giving rise to the Giveback Amount,
(b) if the amounts contributed pursuant to clause (II)(a) above are insufficient
to satisfy such Giveback Amount, BCOM Investments other than the one giving rise
to such obligation, but only those amounts received by the Members with an
interest in the BCOM Investment referred to in clause (II)(a) above and (c) if
the Giveback Amount is unrelated to a specific BCOM Investment, all BCOM
Investments. Each Member and Withdrawn Member shall promptly contribute to the
Company, along with satisfying his comparable obligations to the Other Fund GPs,
if any, upon such call such Member’s or Withdrawn Member’s Recontribution
Amount, less the amount paid out of the Trust Account on behalf of such Member
or Withdrawn Member by the Trustee(s) pursuant to written instructions from the
Company, or if applicable, any of the Other Fund GPs with respect to Carried
Interest (and/or Non-Carried Interest in the case of Giveback Amounts) (the “Net
Recontribution Amount”), irrespective of the fact that the amounts in the Trust
Account may be sufficient on an aggregate basis to satisfy the Company’s and the
Other Fund GPs’ obligation under the Clawback Provisions and/or Giveback
Provisions; provided, that to the extent a Member’s or Withdrawn Member’s share
of the amount paid with respect to the Clawback Amount or the Giveback
Provisions exceeds his Recontribution Amount, such excess shall be repaid to
such Member or Withdrawn Member as promptly as reasonably practicable, subject
to clause (ii) below; provided further, that such written instructions from the
Company shall specify each Member’s and Withdrawn Member’s Recontribution
Amount. Prior to such time, the Company may, in its discretion (but shall be
under no obligation to), provide notice that in the Company’s judgment, the
potential obligations in respect of the Clawback Provisions or the Giveback
Provisions will probably materialize (and an estimate of the aggregate amount of
such obligations); provided further, that any amount from a Member’s Trust
Account used to pay any Giveback Amount (or such lesser amount as may be
required by the Managing Member) shall be contributed by such Member to such
Member’s Trust Account no later than 30 days after the Net Recontribution Amount
is paid with respect to such Giveback.

(B) To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or Withdrawn Member shall, within
10 days of the Company’s call for Recontribution Amounts, make a cash payment
into the Trust Account in an amount equal to the amount of the Holdback
obligation satisfied with such Firm Collateral, or such lesser amount such that
the amount in the Trust Account allocable to such Member or Withdrawn Member
equals the sum of (I) such Member’s or Withdrawn Member’s Recontribution Amount
and (II) any similar amounts payable to any of the Other Fund GPs. Immediately
upon receipt of such cash, the Trustee(s) shall take such steps necessary to
release such Firm Collateral of such Member or Withdrawn Member equal to the
amount of such cash payment. If the amount of such cash payment is less than the
amount of Firm Collateral of such Member or Withdrawn Member, the balance of
such Firm Collateral if any, shall be retained to secure the payment of
Deficiency Contributions, if any, and shall be fully released upon the
satisfaction of the Company’s and the Other Fund GPs’ obligation to pay the
Clawback Amount. The failure of any Member or Withdrawn Member to make a cash
payment in accordance with this clause (B) (to the extent applicable) shall
constitute a default under Section 5.7(d)(ii) as if such cash payment hereunder
constitutes a Net Recontribution Amount under Section 5.7(d)(ii).

(ii)(A) In the event any Member or Withdrawn Member (a “Defaulting Party”) fails
to recontribute all or any portion of such Defaulting Party’s Net Recontribution
Amount for any reason, the Company shall require all other Members and Withdrawn
Members to contribute, on a pro rata basis (based on each of their respective
Carried Interest Give Back Percentages in the case of Clawback Amounts, and
Profit Sharing Percentages in the case of Giveback Amounts (as more fully
described in clause (II) of Section 5.7(d)(i)(A) above)), such amounts necessary
to

 

25



--------------------------------------------------------------------------------

fulfill the Defaulting Party’s obligation to pay such Defaulting Party’s Net
Recontribution Amount (a “Deficiency Contribution”) if the Managing Member
determines in its good faith judgment that the Company will be unable to collect
such amount in cash from such Defaulting Party for payment of the Clawback
Amount or Giveback Amount, as the case may be, at least 20 Business Days prior
to the latest date that the Company, and the Other Fund GPs, if applicable, are
permitted to pay the Clawback Amount or Giveback Amount, as the case may be;
provided, that, subject to Section 5.7(e), no Member shall as a result of such
Deficiency Contribution be required to contribute an amount in excess of 150% of
the amount of the Net Recontribution Amount initially requested from such Member
in respect of such default. Thereafter, the Managing Member shall determine in
its good faith judgment that the Company should either (1) not attempt to
collect such amount in light of the costs associated therewith, the likelihood
of recovery and any other factors considered relevant in the good faith judgment
of the Managing Member or (2) pursue any and all remedies (at law or equity)
available to the Company against the Defaulting Party, the cost of which shall
be a Company expense to the extent not ultimately reimbursed by the Defaulting
Member. It is agreed that the Company shall have the right (effective upon such
Defaulting Party becoming a Defaulting Party) to set-off as appropriate and
apply against such Defaulting Party’s Net Recontribution Amount any amounts
otherwise payable to the Defaulting Party by the Company or any other affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Member and Withdrawn Member hereby grants to
the Company a security interest, effective upon such Member or Withdrawn Member
becoming a Defaulting Party, in all accounts receivable and other rights to
receive payment from any affiliate of the Company and agrees that, upon the
effectiveness of such security interest, the Company may sell, collect or
otherwise realize upon such collateral. In furtherance of the foregoing, each
Member and Withdrawn Member hereby appoints the Company as its true and lawful
attorney-in-fact with full irrevocable power and authority, in the name of such
Member or Withdrawn Member or in the name of the Company, to take any actions
which may be necessary to accomplish the intent of the immediately preceding
sentence. The Company shall be entitled to collect interest on the Net
Recontribution Amount of a Defaulting Party from the date such Recontribution
Amount was required to be contributed to the Company at a rate equal to the
Default Interest Rate.

(B) Any Member’s or Withdrawn Member’s failure to make a Deficiency Contribution
shall cause such Member or Withdrawn Member to be a Defaulting Party with
respect to such amount. The Company shall first seek any remaining Trust Amounts
(and Trust Income thereon) allocated to such Member or Withdrawn Member to
satisfy such Member’s or Withdrawn Member’s obligation to make a Deficiency
Contribution before seeking cash contributions from such Member or Withdrawn
Member in satisfaction of such Member’s or Withdrawn Member’s obligation to make
a Deficiency Contribution.

(iii) A Member or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.7(d) shall survive the termination of the Company.

(e) The Members acknowledge that the Managing Member will (and are hereby
authorized to) take such steps as it deems appropriate, in its good faith, to
further the objective of providing for the fair and equitable treatment of all
Members, including by allocating Writedowns and Losses (as defined in the BCOM
Agreements) on BCOM Investments that have been the subject of a Writedown and/or
Losses (each, a “Loss Investment”) to those Members who participated in such
Loss Investments based on their Carried Interest Sharing Percentage therein to
the extent that such Members receive or have received Carried Interest
Distributions from other BCOM Investments. Consequently and notwithstanding
anything herein to the contrary, adjustments to Carried Interest Distributions
shall be made as set forth in this Section 5.7(e).

 

26



--------------------------------------------------------------------------------

(i) At the time the Company is making Carried Interest Distributions in
connection with a BCOM Investment (the “Subject Investment”) that have been
reduced under the BCOM Agreements as a result of one or more Loss Investments,
the Managing Member shall calculate amounts distributable to or due from each
such Member as follows:

(A) determine each Member’s share of each such Loss Investment based on his
Carried Interest Sharing Percentage in each such Loss Investment (which may be
zero) to the extent such Loss Investment has reduced the Carried Interest
Distributions otherwise available for distribution to all Members (indirectly
through the Company from BCOM) from the Subject Investment (such reduction, the
“Loss Amount”);

(B) determine the amount of Carried Interest Distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from BCOM) before any reduction in respect of the amount
determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

(C) subtract (I) the Loss Amounts relating to all Loss Investments from (II) the
Unadjusted Carried Interests Distributions for such Member, to determine the
amount of Carried Interest Distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
Distributions are actually made to the Members, of his obligation to
recontribute to the Company prior Carried Interest Distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution Amount, reduce future Carried Interest Distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution Amount exceeds (y) the aggregate amount of prior
Carried Interest Distributions less the amount of tax thereon, calculated based
on the Assumed Tax Rate (as defined in the BCOM Agreements) in effect in the
Fiscal Years of such distributions (the “Excess Tax-Related Amount”), then such
Member may, in lieu of paying such Member’s Excess Tax-Related Amount, defer
such amounts as set forth below. Such deferred amount shall accrue interest at
the Prime Rate. Such deferred amounts shall be reduced and repaid by the amount
of Carried Interest otherwise distributable to such Member in connection with
future Carried Interest Distributions until such balance is reduced to zero. Any
deferred amounts shall be payable in full upon the earlier of (i) such time as
the Clawback is determined (as provided herein) and (ii) such time as the Member
becomes a Withdrawn Member.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

 

27



--------------------------------------------------------------------------------

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a Defaulting Party for all purposes hereof.

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest Distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest Distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest Distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

(A) determine each Member’s share of any Losses in any BCOM Investments which
gave rise to the Clawback Amount (i.e., the Losses that followed the last BCOM
Investment with respect to which Carried Interest Distributions were made),
based on such Member’s Carried Interest Sharing Percentage in such BCOM
Investments;

(B) determine each Member’s obligation with respect to the Clawback Amount based
on such Member’s Carried Interest Give Back Percentage as otherwise provided
herein; and

(C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine the
amount of adjustment to each Member’s share of the Clawback Amount (a Member’s
“Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest Distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentage (determined without regard to this clause (ii)).

 

28



--------------------------------------------------------------------------------

Any distribution or contribution adjustments pursuant to this Section 5.7(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any claim against the Company, the Managing Member or any other
Members as a result of any adjustment made as set forth above. This
Section 5.7(e) applies to all Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.7(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback as provided in the BCOM Agreements.

5.8. Business Expenses. The Company shall reimburse the Members for reasonable
travel, entertainment and miscellaneous expenses incurred by them in the conduct
of the Company’s business in accordance with rules and regulations established
by the Managing Member from time to time.

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

6.1. Additional Members. (a) Effective on the first day of any month, the
Managing Member shall have the right to admit one or more additional persons
into the Company as Regular Members or Special Members. The Managing Member
shall determine and negotiate with the additional Member all terms of such
additional Member’s participation in the Company, including the additional
Member’s initial capital contribution and Profit Sharing Percentage. Each
additional Member shall have such voting rights as may be determined by the
Managing Member from time to time unless, upon the admission to the Company of
any Special Member (including any Special Member), the Managing Member shall
designate that such Special Member shall not have such voting rights (any such
Special Member being called a “Nonvoting Special Member”). Any additional Member
shall, as a condition to becoming a Member, agree to become a party to, and be
bound by the terms and conditions of, the Trust Agreement.

(b) The Profit Sharing Percentages to be allocated to an additional Member as of
the date such Member is admitted to the Company, together with the pro rata
reduction in all other Members’ Profit Sharing Percentages as of such date,
shall be established by the Managing Member pursuant to Section 5.3.

(c) An additional Member shall be required to contribute to the Company his pro
rata share of the Company’s total capital, excluding capital in respect of
Investments in which such Member does not acquire any interests, at such times
and in such amounts as shall be determined by the Managing Member in accordance
with Section 4.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member or (ii) the
execution of an amendment to this Agreement by all the Members (including the
additional Member), as determined by the Managing Member. In addition, such
additional Member shall sign a counterpart copy of the Trust Agreement.

(e)(i) It is hereby agreed and acknowledged that BCOMCA has been admitted to the
Company as a Special Member.

 

29



--------------------------------------------------------------------------------

(ii) To the extent that a partner of BCOMCA satisfies the repurchase or other
requirements set forth in the BCOMCA Partnership Agreement with respect to an
Investment, the corresponding portion of BCOMCA’s Interest in such Investment
shall also become vested (but only on those circumstances).

(iii) If a partner of BCOMCA “Withdraws” (as defined in the BCOMCA Partnership
Agreement), the corresponding portion of BCOMCA’s Interest in the Company shall
be treated as though BCOMCA had Withdrawn from the Company with respect to such
Interest. If a partner of BCOMCA “Withdraws” for “Cause” (each as defined in the
BCOMCA Partnership Agreement), the corresponding portion of BCOMCA’s Interest in
the Company shall be treated as though BCOMCA had Withdrawn from the Company for
Cause with respect to such Interest;

(iv) If a partner of BCOMCA becomes a “Defaulting Party” (as defined in the
BCOMCA Partnership Agreement), the corresponding portion of BCOMCA’s Interest in
the Company shall be treated as though BCOMCA had become a Defaulting Party with
respect to such Interest.

(v) Notwithstanding Section 4.1(d) of the Agreement, the Company shall not
contribute any amount of distributions to BCOMCA to the Trust; provided, that
BCOMCA makes the contributions to the Trust on behalf of its partners in
accordance with the BCOMCA Partnership Agreement;

6.2. Withdrawal of Members. (a) Any Member may Withdraw voluntarily from the
Company on the last day of any calendar month, on not less than 15 days’ prior
written notice by such Member to the Managing Member (or on such shorter notice
period as may be mutually agreed upon between such Member and the Managing
Member); provided, that a Member may not voluntarily Withdraw without the
consent of the Managing Member if such Withdrawal would (i) cause the Company to
be in default under any of its contractual obligations or (ii) in the reasonable
judgment of the Managing Member, have a material adverse effect on the Company
or its business.

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member; provided, that the Managing Member may elect to
admit such Withdrawn Member to the Company as a Non-Voting Special Member with
such Interest as the Managing Member may determine. The determination of whether
any Member has suffered a Total Disability shall be made by the Managing Member
in its sole discretion after consultation with a qualified medical doctor. In
the absence of agreement between the Managing Member and such Member, each party
shall nominate a qualified medical doctor and the two doctors shall select a
third doctor, who shall make the determination as to Total Disability.

(d) If the Managing Member determines or with a Majority in Interest of the
Members that it shall be in the best interests of the Company for any Member
(including any Member who has given notice of voluntary Withdrawal pursuant to
paragraph (a) above) to Withdraw from the Company (whether or not Cause exists),
such Member, upon written notice by the Managing Member to such Member, shall be
required to Withdraw as of a date specified in such notice, which date shall be
on or after the date of such notice. If the Managing Member requires any Member
to Withdraw for Cause, such notice shall state that it has been given for Cause
and shall describe the particulars thereof in reasonable detail.

 

30



--------------------------------------------------------------------------------

(e) The withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term.

6.3. Company Interests Not Transferable. (a) No Member may sell, assign, pledge
or otherwise transfer or encumber all or any portion of such Member’s Interest
other than as permitted by written agreement between such Member and the
Company; provided, that this Section 6.3 shall not impair transfers by operation
of law, transfers by will or by other testamentary instrument occurring by
virtue of the death or dissolution of a Member, or transfers required by trust
agreements; provided further, that a Regular Member may transfer, for estate
planning purposes, up to 25% of his Profit Sharing Percentage to any estate
planning trust, limited partnership, or limited liability company with respect
to which a Regular Member controls investments related to any interest in the
Company held therein (an “Estate Planning Vehicle”). Each Estate Planning
Vehicle will be a Nonvoting Special Member. Such Regular Member and the
Nonvoting Special Member shall be jointly and severally liable for all
obligations of both such Regular Member and such Nonvoting Special Member with
respect to the Company (including the obligation to make additional capital
contributions), as the case may be. The Managing Member may at its sole option
exercisable at any time require any Estate Planning Vehicle to withdraw from the
Company on the terms of this Article VI. Except as provided in the second
proviso to the first sentence of this Section 6.3, no assignee, legatee,
distributee, heir or transferee (by conveyance, operation of law or otherwise)
of the whole or any portion of any Member’s Interest shall have any right to be
a Member without the prior written consent of the Managing Member (which consent
may be withheld without giving reason therefor). Notwithstanding the granting of
a security interest in the entire Interest of any Member, such Member shall
continue to be a Member of the Company.

6.4. Consequences upon Withdrawal of a Member. (a) The Withdrawal of a Regular
Member shall not dissolve the Company if at the time of such Withdrawal there
are one or more remaining Regular Members and any one or more of such remaining
Regular Members continue the business of the Company (any and all such remaining
Regular Members being hereby authorized to continue the business of the Company
without dissolution and hereby agreeing to do so). Notwithstanding
Section 6.4(b), if upon the Withdrawal of a Regular Member there shall be no
remaining Regular Member, the Company shall be dissolved and shall be wound up
unless, within 90 days after the occurrence of such Withdrawal, all remaining
Special Members agree in writing to continue the business of the Company and to
the appointment, effective as of the date of such Withdrawal, of one or more
Regular Members.

(b) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

6.5. Satisfaction and Discharge of a Withdrawn Member’s Intereust. (a) As used
in this Agreement, (i) the term “Withdrawn Member” shall mean a Member whose
interest in the Company has been terminated for any reason, including the
occurrence of an event specified in Section 6.2, and shall include, unless the
context requires otherwise, the estate or legal representatives of any such
Member, (ii) the term “Withdrawal Date” shall mean the date of the Withdrawal
from the Company of a Withdrawn Member and (iii) the term “Settlement Date”
shall mean the date as of which a Withdrawn Member’s Interest is settled as
determined under paragraph (b) below. Notwithstanding the foregoing, any Regular
Member who Withdraws from the Company, and all or any portion of his Interest is
retained as a Special Member, shall be considered a Withdrawn Member for all
purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
interest in the Company may be agreed to by the Managing Member and a Withdrawn
Member, a Withdrawn Member’s Settlement Date shall be his Withdrawal Date;
provided, that if a Withdrawn Member’s

 

31



--------------------------------------------------------------------------------

Withdrawal is not the last day of a month, then the Managing Member may elect
for such Withdrawn Member’s Settlement Date to be the last day of the month in
which his Withdrawal Date occurs. During the interval, if any, between a
Withdrawn Member’s Withdrawal Date and Settlement Date, such Withdrawn Member
shall have the same rights and obligations with respect to capital
contributions, interest on capital, allocations of Net Income (Loss) and
distributions as would have applied had such Withdrawn Member remained a Member
of the Company during such period.

(c) In the event of the Withdrawal of a Member, the Managing Member shall
promptly after such Withdrawn Member’s Settlement Date (i) determine and
allocate to the Withdrawn Member’s capital account such Withdrawn Member’s
allocable share of the Net Income (Loss) of the Company for the period ending on
such Settlement Date in accordance with Article V and (ii) credit the Withdrawn
Member’s capital account with interest in accordance with Section 5.2. In making
the foregoing calculations, the Managing Member shall be entitled to establish
such reserves (including reserves for taxes, bad debts, unrealized losses,
actual or threatened litigation or any other expenses, contingencies or
obligations) as it deems appropriate. Unless otherwise determined by the
Managing Member in a particular case, a Withdrawn Member shall not be entitled
to receive any Unallocated Percentage in respect of the accounting period during
which such Member Withdraws from the Company (whether or not previously awarded
or allocated) or Unallocated Percentage in respect of prior accounting periods
that have not been paid or allocated (whether or not previously awarded) as of
such Withdrawn Member’s Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s Profit Sharing Percentages shall, unless otherwise allocated by the
Managing Member pursuant to Section 5.3(a), be deemed to be Unallocated
Percentages (except for Profit Sharing Percentages with respect to Investments
as provided in paragraph (f) below).

(e)(i) Upon the Withdrawal from the Company of a Member, such Withdrawn Member
thereafter shall not, except as expressly provided in this Section 6.5, have any
rights of a Member (including voting rights), and such Withdrawn Member shall
not have any interest in the Company’s Net Income (Loss), distributions,
Investments or other assets. If a Member Withdraws from the Company for any
reason other than for Cause pursuant to Section 6.2, then the Withdrawn Member
shall be entitled to receive, at the time or times specified in paragraph
(i) below, in satisfaction and discharge in full of the Withdrawn Member’s
Interest, (x) payment equal to the aggregate credit balance, if any, as of the
Settlement Date of the Withdrawn Member’s capital accounts, (excluding any
capital account or portion thereof attributable to any Investment) and (y) the
Withdrawn Member’s percentage interest attributable to each Investment in which
the Withdrawn Member has an interest as of the Settlement Date as provided in
paragraph (f) below (which shall be settled in accordance with paragraph
(f) below), subject to all the terms and conditions of paragraphs (a)-(r) of
this Section 6.5. If the amount determined pursuant to clause (x) above is an
aggregate negative balance, the Withdrawn Member shall pay the amount thereof to
the Company upon demand by the Managing Member on or after the date of the
statement referred to in paragraph (i) below; provided, that if the Withdrawn
Member was solely a Special Member on his Withdrawal Date, such payment shall be
required only to the extent of any amounts payable to such Withdrawn Member
pursuant to this Section 6.5. Any aggregate negative balance in the capital
accounts of a Withdrawn Member who was solely a Special Member, upon the
settlement of such Withdrawn Member’s Interest pursuant to this Section 6.5,
shall be allocated among the other Members’ capital accounts in accordance with
their respective Profit Sharing Percentages in the categories of Net Income
(Loss) giving rise to such negative balance as determined by the Managing Member
as of such Withdrawn Member’s Settlement Date. In the settlement of any
Withdrawn Member’s interest in the Company, no value shall be ascribed to
goodwill, the Company name or the anticipation of any value the Company or any
successor thereto might have in the event the Company or any interest therein
were to be sold in whole or in part.

 

32



--------------------------------------------------------------------------------

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal resulted from such Member’s death or Incompetence, such
Member’s estate or legal representative, as the case may be, may elect, at the
time described below, to receive a Nonvoting Special Member Interest and retain
such Member’s Profit Sharing Percentage in all (but not less than all) illiquid
investments of the Company in lieu of a cash payment (or Note) in settlement of
that portion of the Withdrawn Member’s interest. The election referred to above
shall be made within 60 days after the Withdrawn Member’s Settlement Date, based
on a statement of the settlement of such Withdrawn Member’s interest in the
Company pursuant to Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his Profit Sharing Percentage as of the Settlement
Date in the relevant Investment. The Withdrawn Member shall retain his
percentage interest in such Investment and shall retain his capital account or
portion thereof attributable to such Investment, in which case such Withdrawn
Member shall become and remain a Special Member for such purpose (and, if the
Managing Member so designates, such Special Member shall be a Nonvoting Special
Member). The Interests of a Withdrawn Member pursuant to this paragraph
(f) shall be subject to the terms and conditions applicable to Interests of any
kind hereunder and such other terms and conditions as are established by the
Managing Member. At the option of the Managing Member in its sole discretion,
the Managing Member and the Withdrawn Member may agree to have the Company
acquire such interests without the approval of the other Members; provided, that
the Managing Member shall reflect in the books and records of the Company the
terms of any acquisition pursuant to this sentence.

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, to have the
Company issue the Withdrawn Member a subordinated promissory note as provided in
paragraph (k) below and/or to distribute in kind to the Withdrawn Member such
Withdrawn Member’s pro rata share (as determined by the Managing Member) of any
securities or other investments of the Company. If any securities or other
investments are distributed in kind to a Withdrawn Member under this paragraph
(g), the amount described in clause (x) of paragraph (e) shall be reduced by the
value of such distribution as valued on the latest balance sheet of the Company
in accordance with generally accepted accounting principles or, if not appearing
on such balance sheet, as reasonably determined by the Managing Member.

(h) [Intentionally Omitted].

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
interest in the Company pursuant to this Section 6.5 together with any cash
payment, subordinated promissory note (as referred to in paragraph (k) (below)
and in kind distributions to be made to such Member as shall be determined by
the Managing Member. The Managing Member shall submit to the Withdrawn Member
supplemental statements with respect to additional amounts payable to or by the
Withdrawn Member in respect of the settlement of his interest in the Company
(e.g., payments in respect of Investments pursuant to paragraph (f) above or
adjustments to reserves pursuant to paragraph (j) below) promptly after such
amounts are determined by the Managing Member. To the fullest extent permitted
by law, such statements and the valuations on which they are based shall be
accepted by the Withdrawn Member without examination of the accounting books and
records of the Company or other inquiry. Any amounts payable by the Company to a
Withdrawn Member pursuant to this Section 6.5 shall be subordinate in right of
payment and subject to the prior payment or provision for payment in full of
claims of all present or future creditors of the Company or any successor
thereto arising out of matters occurring prior to the applicable date of payment
or distribution; provided, that such Withdrawn Member shall otherwise rank pari
passu in right of payment (x) with all persons who become Withdrawn Members and
whose Withdrawal Date is within one year before the Withdrawal Date of the
Withdrawn Member in question and (y) with all persons who become Withdrawn
Members and whose Withdrawal Date is within one year after the Withdrawal Date
of the Withdrawn Member in question.

 

33



--------------------------------------------------------------------------------

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his estate such excess, or to charge the Withdrawn Member or his
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member) shall be offset against any amounts payable or distributable
by the Company to the Withdrawn Member at any time on or after the Settlement
Date or shall be paid by the Withdrawn Member to the Company, in each case as
determined by the Managing Member. All cash amounts payable by a Withdrawn
Member to the Company under this Section 6.5 shall bear interest from the due
date to the date of payment at a floating rate equal to the lesser of (x) the
rate of interest publicly announced from time to time by Morgan Guaranty Trust
Company of New York in New York City as its prime rate and (y) the maximum rate
of interest permitted by applicable law. The “due date” of amounts payable by a
Withdrawn Member pursuant to paragraph (i) above shall be 120 days after a
Withdrawn Member’s Settlement Date. The “due date” of amounts payable to or by a
Withdrawn Member in respect of Investments for which the Withdrawn Member has
retained a percentage interest in accordance with paragraph (f) above shall be
120 days after realization with respect to such Investment. The “due date” of
any other amounts payable by a Withdrawn Member shall be 60 days after the date
such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s interest in the
Company pursuant to this Section 6.5, the Managing Member may, to the fullest
extent permitted by applicable law, impose any restrictions it deems appropriate
on the assignment, pledge, encumbrance or other transfer by such Withdrawn
Member of any interest in any Investment retained by such Withdrawn Member, any
securities or other investments distributed in kind to such Withdrawn Member or
such Withdrawn Member’s right to any payment from the Company.

(m) If a Member is required to Withdraw from the Company for Cause pursuant to
Section 6.2(d), then his Interest shall be settled in accordance with paragraphs
(a)-(n) of this Section 6.5; provided, that the Managing Member may elect (but
shall not be required) to apply any or all the following terms and conditions to
such settlement:

(i) In settling the Withdrawn Member’s interest in any Investment in which he
has an interest as of his Settlement Date, the Managing Member may elect to
(A) determine the Unrealized Net Income (Loss) attributable to each such
Investment as of the Settlement Date and allocate to the appropriate capital
account of the Withdrawn Member his allocable share of such Unrealized Net
Income (Loss) for purposes of calculating the aggregate balance of such
Withdrawn Member’s capital account pursuant to clause (x) of paragraph
(e) above, (B) credit or debit, as applicable, the Withdrawn Member with the
balance of his capital account or portion thereof attributable to each such
Investment as of his Settlement Date without giving effect to the Unrealized Net
Income (Loss) from such Investment as of his Settlement Date, which shall be
forfeited by the Withdrawn Member or (C) apply the provisions of paragraph
(f) above, provided, that the maximum amount of Net Income (Loss) allocable to
such Withdrawn Member with respect to any Investment shall equal such Member’s
percentage interest of the Unrealized Net Income, if any, attributable to such
Investment as of the Settlement Date (the balance of such Net Income (Loss), if
any, shall be allocated as determined by the Managing Member). The Withdrawn
Member shall not have any continuing interest in any Investment to the extent an
election is made pursuant to (A) or (B) above.

 

34



--------------------------------------------------------------------------------

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Company or any of its subsidiaries
and affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (o) may elect to forfeit the principal amount payable
in the final installment of his subordinated promissory note under paragraph
(k) above, together with interest to be accrued on such installment after the
date of forfeiture, in lieu of being bound by such restrictions.

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p)(i) The Company will assist a Withdrawn Member or his estate or guardian, as
the case may be, in the settlement of the Withdrawn Member’s Interest in the
Company. Third party costs incurred by the Company in providing this assistance
will be borne by the Withdrawn Member or his estate.

(ii) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

6.6. Dissolution of the Company. The Managing Member may dissolve the Company
prior to the expiration of its term at any time on not less than 60 days’ notice
of the dissolution date given to the other Members. Upon the dissolution of the
Company, and following the payment of creditors of the Company and the making of
provisions for the payment of any contingent, conditional or unmatured claims
known to the Company as required under the LLC Act, the Members’ respective
interests in the Company shall be valued and settled in accordance with the
procedures set forth in Sections 5.9 and 6.5 which provide for allocations to
the capital accounts of the Members and distributions in accordance with the
capital account balances of the Members. The Managing Member shall be the
liquidators. In the event that the Managing Member are unable to serve as
liquidators, a liquidating trustee shall be chosen by affirmative vote of a
Majority in Interest of the Members voting at a meeting of Members (excluding
Nonvoting Special Members).

6.7. Certain Tax Matters. (a) All items of income, gain, loss, deduction and
credit of the Company shall be allocated among the Members for Federal, state
and local income tax purposes in the same manner as such items of income, gain,
loss, deduction and credit shall be allocated among the

 

35



--------------------------------------------------------------------------------

Members pursuant to this Agreement, except as may otherwise be provided herein
or by the Code or other applicable law. To the extent Treasury Regulations
promulgated pursuant to Subchapter K of the Code (including under Sections
704(b) and (c) of the Code) or other applicable law require allocations for tax
purposes that differ from the foregoing allocations, the Managing Member may
determine the manner in which such tax allocations shall be made so as to comply
more fully with such Treasury Regulations or other applicable law and, at the
same time, preserve the economic relationships among the Members as set forth in
this Agreement. In the event there is a net decrease in partnership minimum gain
or partner nonrecourse debt minimum gain (determined in accordance with the
principles of Regulation Sections 1.704-2(d) and 1.704-2(i)) during any taxable
year of the Company, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to its respective share of such net decrease during such year, determined
pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The items to be
so allocated shall be determined in accordance with Regulations
Section 1.704-2(f).

(b) The Managing Member shall cause to be prepared all Federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several states and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he shall not, unless he provides prior notice of such
action to the Company, (i) treat, on his individual income tax returns, any item
of income, gain, loss, deduction or credit relating to his interest in the
Company in a manner inconsistent with the treatment of such item by the Company
as reflected on the Form K-1 or other information statement furnished by the
Company to such Member for use in preparing his income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment. In respect of an income tax audit of any tax
return of the Company, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Member (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Company and all Members except to the extent a Member shall properly
elect to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Member in connection therewith (including, without
limitation, attorneys’, accountants’ and other experts’ fees and disbursements)
shall be expenses of the Company and (C) no Member shall have the right to
(1) participate in the audit of any Company tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit reflected on any tax return of the Company (unless he
provides prior notice of such action to the Company as provided above),
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or denial of such claim, or (4) appeal,
challenge or otherwise protest any adverse findings in any such audit conducted
by the Company or the Tax Matters Member or with respect to any such amended
return or claim for refund filed by the Company or the Tax Matters Member or in
any such administrative or judicial proceedings conducted by the Company or the
Tax Matters Member. The Company and each Member hereby designate any Member
selected by the Managing Member as the “tax matters partner” for purposes of
Section 6231(a)(7) of the Code (the “Tax Matters Member”). To the fullest extent
permitted by applicable law, each Member agrees to indemnify and hold harmless
the Company and all other Members from and against any and all liabilities,
obligations, damages, deficiencies and expenses resulting from any breach or
violation by such Member of the provisions of this Section 6.7 and from all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation.

 

36



--------------------------------------------------------------------------------

(c) Each individual Member shall provide to the Company copies of each Federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

6.8. Special Basis Adjustments. In connection with any assignment or transfer of
a Company interest permitted by the terms of this Agreement, the Managing Member
may cause the Company, on behalf of the Members and at the time and in the
manner provided in Code regulation Section 1.754-1(b), to make an election to
adjust the basis of the Company’s property in the manner provided in Sections
734(b) and 743(b) of the Code.

ARTICLE VII

MISCELLANEOUS

7.1. Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all disputes
which cannot be settled amicably, including any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-performance of this Agreement
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration conducted by a single arbitrator in New
York in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce. If the parties to the dispute fail to agree
on the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 7.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Member
as such Member’s agents for service of process in connection with any such
action or proceeding and agrees that service of process upon any such agent, who
shall promptly advise such Member of any such service of process, shall be
deemed in every respect effective service of process upon the Member in any such
action or proceeding.

(c)(i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS-OF THIS SECTION 7.1, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

 

37



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.1
and such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 7.1 shall be construed to the maximum extent possible to comply with the
laws of the State of Delaware, including the Delaware Uniform Arbitration Act
(10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless,
it shall be determined by a court of competent jurisdiction that any provision
or wording of this Section 7.1, including any rules of the International Chamber
of Commerce, shall be invalid or unenforceable under the Delaware Arbitration
Act, or other applicable law, such invalidity shall not invalidate all of this
Section 7.1. In that case, this Section 7.1 shall be construed so as to limit
any term or provision so as to make it valid or enforceable within the
requirements of the Delaware Arbitration Act or other applicable law, and, in
the event such term or provision cannot be so limited, this Section 7.1 shall be
construed to omit such invalid or unenforceable provision.

7.2. Ownership and Use of the Company Name. The Company acknowledges that
Blackstone Financial Services Inc. (“BFS”), a Delaware corporation with a
principal place of business at 345 Park Avenue, New York, New York 10154, (or
its successors or assigns) is the sole and exclusive owner of the mark and name
BLACKSTONE and that the ownership of, and the right to use, sell or otherwise
dispose of, the firm name or any abbreviation or modification thereof which
consists of or includes BLACKSTONE, shall belong exclusively to BFS, which
company (or its predecessors, successors or assigns) has licensed the Company to
use BLACKSTONE in its name. The Company acknowledges that BFS owns the service
mark BLACKSTONE for various services and that the Company is using the
BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of BFS. All services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by BFS and its affiliates and licensees. The Company understands
that BFS may terminate its right to use BLACKSTONE at any time in BFS sole
discretion by giving the Company written notice of termination. Promptly
following any such termination, the Company will take all steps necessary to
change its company name to one which does not include BLACKSTONE or any
confusingly similar term and cease all use of BLACKSTONE or any term confusingly
similar thereto as a service mark or otherwise. Written Consent. Any action
required or permitted to be taken by a vote of Members at a meeting may be taken
without a meeting if a Majority in Interest of the Members consent thereto in
writing.

7.3. Written Consent. Any action required or permitted to be taken by a vote of
Members at a meeting may be taken without a meeting if a Majority in Interest of
the Members consent thereto in writing.

7.4. Letter Agreements; Schedules. The Managing Member may, or may cause the
Company to, enter into separate letter agreements with individual Members,
officers or employees with respect to Profit Sharing Percentages, benefits or
any other matter, in each case on terms and conditions not inconsistent with
this Agreement. The Managing Member may from time to time execute and deliver to
the Members schedules which set forth the then current capital balances and
Profit Sharing Percentages of the Members and any other matters deemed
appropriate by the Managing Member. Such schedules shall be for information
purposes only and shall not be deemed to be part of this Agreement for any
purpose whatsoever; provided, that this in no way limits the effectiveness of
any Commitment Agreement.

 

38



--------------------------------------------------------------------------------

7.5. Governing Law; Separability of Provisions. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware without
regard to principles of conflict of laws. In particular, the Company has been
formed pursuant to the LLC Act, and the rights and liabilities of the Members
shall be as provided therein, except as herein otherwise expressly provided. If
any provision of this Agreement shall be held to be invalid, such provision
shall be given its meaning to the maximum extent permitted by law and the
remainder of this Agreement shall not be affected thereby.

7.6. Successors and Assigns. This Agreement shall be binding upon and shall,
subject to the penultimate sentence of Section 6.3(b), inure to the benefit of
the parties hereto, their respective heirs and personal representatives, and any
successor to a trustee of a trust which is or becomes a party hereto; provided,
that no person claiming by, through or under a Member (whether such Member’s
heir, personal representative or otherwise), as distinct from such Member
itself, shall have any rights as, or in respect to, a Member (including the
right to approve or vote on any matter or to notice thereof) except the right to
receive only those distributions expressly payable to such person pursuant to
Article VI. Any Member or Withdrawn Member shall remain liable for the
obligations under this Agreement (including any Net Recontribution Amounts) of
any transferee of all or any portion of such Member’s or Withdrawn Member’s
interest in the Company, unless waived by the Managing Member. The Company
shall, if the Managing Member determines, in its good faith judgment, based on
the standard set forth in Section 5.7(d)(ii)(A), to pursue such transferee,
pursue payment (including any Net Recontribution Amounts) from the transferee
with respect to any such obligations. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, on
any person other than the Members and their respective legal representatives,
heirs, successors and permitted assigns. Notwithstanding the foregoing, the
provisions of Section 5.7(d) (and the definitions relating thereto) shall inure
to the benefit of the limited partners in BCOM, such limited partners are
intended third party beneficiaries of Section 5.7(d) (and the definitions
relating thereto) and such limited partners shall have the right to enforce the
provisions thereof to the extent Other Fund GPs do not satisfy the Clawback
Provisions and/or the Giveback Provisions. The amendment of the provisions of
Section 5.7(d) (and the definitions relating thereto) shall be effective against
such limited partners only with the consent of the limited partners of BCOM as
set forth in the BCOM Agreement.

7.7. Confidentiality. By executing this Agreement, each Member expressly agrees,
at all times during the term of the Company and thereafter and whether or not at
the time a Member of the Company, to maintain the confidentiality of, and not to
disclose to any person other than the Company, another Member or a person
designated by the Company, any information relating to the business, financial
structure, financial position or financial results, clients or affairs of the
Company that shall not be generally known to the public or the securities
industry, except as otherwise required by law or by any regulatory or
self-regulatory organization having jurisdiction; provided, that any corporate
Member may disclose any such information it is required by law, rule, regulation
or custom to disclose.

7.8. Notices. Whenever notice is required or permitted by this Agreement to be
given, such notice shall be in writing (including telecopy or similar writing)
and shall be given to any Member at its address or telecopy number shown in the
Company’s books and records or, if given to the Managing Member, at the address
of the Company provided herein. Each such notice shall be effective (i) if given
by telecopy, upon dispatch, (ii) if given by mail, when deposited in the mails
(first class or airmail postage prepaid) addressed as aforesaid and (iii) if
given by any other means, when delivered to the address of such Member or the
Managing Member specified as aforesaid.

7.9. Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute a single instrument.

7.10. Power of Attorney. Each Member hereby irrevocably appoints the Managing
Member as such Member’s true and lawful representative and attorney-in-fact,
each acting alone, in such Member’s name, place and stead, to make, execute,
sign and file all instruments, documents and certificates which, from time to
time, may be required to set forth any amendment to this Agreement or may be
required by this Agreement or by the laws of the United States of America, the
State of Delaware or any other state in which the Company shall determine to do
business, or any political subdivision or agency thereof, to execute, implement
and continue the valid and subsisting existence of the Company. Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the subsequent Withdrawal from the Company of
any Member for any reason and shall not be affected by the subsequent disability
or incapacity of such Member.

 

39



--------------------------------------------------------------------------------

7.11. Member’s Will. Each Member and Withdrawn Member shall include in his or
her will a provision substantially identical to the books and records of the
Company that addresses certain matters in respect of his or her obligations
relating to the Company that is satisfactory to the Managing Member and each
such Member and Withdrawn Member shall confirm annually to the Company, in
writing, that such provision remains in his current will. Where applicable, any
estate planning trust of such Member or Withdrawn Member to which a portion of
such Member’s or Withdrawn Member’s Interest is transferred shall include a
provision substantially similar to such provision and the trustee of such trust
shall confirm annually to the Company, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Member or
Withdrawn Member fails to comply with the provisions of this Section 7.10 after
the Company has notified such Member or Withdrawn Member of his failure to so
comply and such failure to so comply is not cured within 30 days of such notice,
the Company may withhold any and all distributions to such Member until the time
at which such party complies with the requirements of this Section 7.10.

7.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

7.13. Legal Fees. Except as more specifically provided herein, in the event of a
legal dispute (including litigation, arbitration or mediation) between any
Member or Withdrawn Member and the Company, arising in connection with any party
seeking to enforce Section 4.1(d) or any other provision of this Agreement
relating to the Holdback, the Clawback Amount, the Giveback Amount or the
Recontribution Amount, the “losing” party to such dispute shall promptly
reimburse the “victorious party” for all reasonable legal fees and expenses
incurred in connection with such dispute (such determination to be made by the
relevant adjudicator). Any amounts due under this Section 7.12 shall be paid
within 30 days of the date upon which such amounts are due to be paid and such
amounts remaining unpaid after such date shall accrue interest at the Default
Interest Rate.

7.14. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. Subject to Section 7.4, this Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any of the Members to this Agreement, this Agreement
shall be binding among the other Members executing the same.

 

MANAGING MEMBER:

BLACKSTONE HOLDINGS III L.P.

By:

  Blackstone Holdings III GP L.L.C.,   its General Partner

By:

 

/s/ Stephen A. Schwarzman

Name:

  Stephen A. Schwarzman

Title:

  Authorized Person

 

41